CERTIFICATE OF INTERES'rED PERSONS
                  ......
             ..    ')
        ~·

                                                       IN THE
                                             COURT OF CRIMINAL APPEALS
                                                          AUSTIN. TEXAS



                                              .   \   /


                                        PETrrioN' .. FOR WRIT OF HABEAS CORPUS
                                          SEEKING RELIEF FROM UNLAvli"UL
                                         CONFINEMENT UNDER VOID ~JDG~m~tr
                                           AND VOID COURT ORDER RE~DERED ~R
                                            THE OFF~~SE AGGRAVATED ROBBER~
                                                    CAUSE NO. 913043
                                      FR0£>1 THE !83RD JUDICIAL DISTRICT COURT,
                                                      HARRIS COUNTY, TEXAS
    This document contains some
    pages that are of poor quality
    at the time of imaging.

                                                                                         ..,     ~     ,•          .= •. h
                                                                                     .. I !                   .
                                                                                               ': ..      '       '.       ~
                                                                                          i .                 ~
                                                                                     •     I


                                                                                               ·.'
                                                                                                     ·•'
                                                                                                     ,·       ..
                                                                                                              '1
                                                                                                                       •   •




                                                                     0


         INTE~ESTED        PERSONS:                                                                           \''\

         ,Judgb Vanessa Va':\,a..Squez
         Criminal Justice Bldg •• 18th Fl.
         1202 Franklin
         Houston. Texas 77002


         Assistant District Attorney
                                                                             RECEiVED !N
                                                                          (COURT OF CRfMIN!.t APPEALS
         l03rd .Judicial District Court
         Criminal Justice Bldg •• 18th Fl.                                            APR 28 2015
         1201 Franklin
         Houston. Texas 77002
                                                                               Ab@J Acosta, Crerk
         (Petitioner) Samuel Roy Jackson
         TDC..J-!Oii 1268721
         Nathaniel J. Neal Unit
         9055 Sour 591
         Amarillo. TX 79107·-9696

                                                                             -~.··




/


                                                                i
                                                         ',.
                                                    ...._\   I




                                     TABLE OF CONTENTS


CERTIFICATE OF INTERESTED PERSONS                                                                i

TABLE OF CONTENTS                                                                           .   II

TABLE OF.AUTHORITIES                                                                        . iii
ISSUES 'DO BE. ADDRESSED •
Section(A) C.C.P. • Articles of Law

CRIMINAL LAW KEYS                       '   .
GROUNDS FOR RELIEF
CONCLUSION SUf1MARY

~ATOR'S     REQUEST

DECLARATION OF PENALTY OF PERJURY               •                               ..
CERTIFICATE OF SERVICE •

Appendix:

     Contents: Documents (A) • (B), (C), (D), (:t;:), (F), (G), (H) .(I) (.J) {i'f)   (LJ




                                                             ii
                                                      INDEX OF AUTHORITIES
                                                                                                                        page

 Addison v. State• 28 S.W.2d 55 Tex Crim App 1955                                                                      . {~J
 In re Alexander• 243 S.W.2d 822 Tex App San Antonio 2007
 Tex Crim App 1962 Bender v. State• 353 S.W.2d 39, 171 Tex CrUn:·628                                               .        ((gl

 Carpenter v. State. Cr App 1949, 153 Tex Crim 218                                             S~W.2d 200;7 •               n1
 Catching v. State. 285 s.W.2d 233. 162 Tex Crim 342 •                                                                      (tf~
 Colbeat v. State. 314 S.W.2d 602. 166 Tex,Crim 431 •                                                                        (lz)
 Davis v. State. 503 s.W.2d 241 [Tex Crim                                         Ap~1 1974]                                C~t
 Ex parte Drake· 883 S.W.2d 213 Tex Crim App 2002                                                                           (2l
 Halbadier v. State. Cr App 1920 • 87 Tex Crim 129, 220 S.W.95 .•                                                           ...(~]
 Ex partE7 Haskin·. 801. S.W.2d 12 Tex App Corpus Christi 1990
 Ho v. State. 856 S.W.2d 495 Tex App Houston [1st Dist.]                                                                    }
. Maddon v. State. App 7th District 1982. 630 S.W.2d 380                                                                     (9)
 Ex parte McClain. Cited as 67 S.W.3d 205 Tex Crim App 2002
 Naff v. State• 946 S.W.2d 529                                                                                     .         (8)
 In re Parr• 199 S.W.3d Tex App Houston [1st Dist. 2006]                                                                     (2)
 Ex parte Rogers. 820 S.W.3d 35 Tex App Corpus Christi 1991
 Ex Parte Rosborough. 783 S.W.2d. Tex App Houston [1st Dist.] 1987.                                                ···---
 Shackelford v. State• 516 S.W.2d 180 [Cr App 1974]
 Spigener v. Wallis• 80 S.W.3d 174 Tex App Waco 2002 •                                                                        ( 2.)

 State v. Edwards. 808 S.W.2d 662.                                                                                             f5Jttp)_
 Ex    pare~      'rownsend. 135 S.W.3d 79, 81 [Tex Cr App 2002]                                                              ccn
 Wells v. State• 516 S.W.2d 663                            •                                                                  (tiJ
 -4/.t:if;_A.JlJ"UJitl.T..!~--ftd ~- iuLJ.J_jpJ...(c_fttJ:..S'=="lf.X_(q.J..tl..l-.Yle.l                                     ( £'0
 --A R1'' tutu A y_j{, Rill I 'l_f_IJLJ..d=!.1::t:7.~===-.::.···=·.......,=---------~                                         (2 J
  f}{A~V..£_z_JL.ff A.T f .l.J Z £., w_,)_d_ro_CJ_5/(LTfX A_p.p_lf..()V.£[p_t:tLUL/)_js_r_zd.cttf                      "'      (/}
 _ix_p..A B.t.t_L-fA w_/(ftv_.Lt.SS_f,_4L1.cl£1L6_£s_s_r.f/L1'tff-"-l-pA..HL/. q q_tf__ _                                       (I)
  .iJJ.r5-Q.N_IL.J:T-~'l ~                                                 IN THE
                                      COURT OF CRH1Il-.JAL APPEALS
                                            AUSTIN. TEXAS

Petitioner.                                              §      FROM THE 183rd JUDICIAL DISTRICT
SAMUEL ROY JACI\SON.                                     §
                                                         §      COURT OF HARRIS COUNTY. TEXAS
Vs.                                                      §
                                                         §            AGGRAVATED ROBBERY:
THE STATE OF TEXAS                                       §            CAUSE NO. : 913043

                                  PETITION· FOR vJRIT OF HABEAS CORPUS
                                 PURSUANT TO U.S~C~A .. CONSTITUTIONAL
                                FOURTEENTH AMENDMENT (VERNON"S ANN.).
                                 TEXAS CONSTITUTION ARTICLE 5 AND 11.
                                  SEEKING RELIEF FROM VOID JUDGMENT.
                                  VOID SENTENCE AND VOID COURT ORDER.
                                       UNLAWFUL CONFINEMENT UNDER
                                           CAUSE No.: 913043

        COMES     NOW •    Petitioner •        SAMUEL ROY JACKSON, -in the. above-styled caption

and .Cause        and     presents    ~his      Petition for Writ of Habeas Corpus pursuant to

U.S.C.A. Constitutional Fourt2enth Amendment. Vernon's Ann •. Texas Constitution

Article       5   and     11.    Seeking       relief·   from a Void Judgment. Void Sentence and

Void     Court Order rendered without jurisdiction or subject rnatter jurisdiction

vested in the 183rd Judicial District Court at jury trial. in \-.rhich Petitioner

was     wronsfully convicted for the offense Aggravated Robbery Cause No. 913043.

in which he is currently incarcerated for.

        In support of his petition. Petitioner will show the Court the following:·
                                                                                            I




                     Jurisdiction -of the Court of Criminal Appeals
              According to Code of Criminal Procedure Ann .. Article 11.05

Citing:       Chavez v. State. 132 S.W.3d.509. 510(Tex App Houston[lst.Dist.] 2004)

no     pet.   Original Jurisdiction to grant a \Kit of habeas corpus in a criminal

case .is vested in the· Texas Court of Criminal Appeals·. the District Courts. ·the

County Courts. or a judge in those Courts. Tex.Code.Crim.Proc.Ann .. Art. 11.05.

[WEST     2005]     Ex    parte     viJatson    v~   State. 96 S.W.3d 497, SOO(Tex App Amarillo.

2002); Ex parte Hawkins. 885               S.~'7.3d   586. 588(Tex AppEl Paso 1994).




                                                      - 1 -
       Ex oarte Drake· 833 S.H.2d 213 Tex Crim App 1994: A general rule; A Post-

conviction           writ       of      habeas     corpus     is· reserved for those instances in which

there     was        jurisdictional              defect in trial court which rendered judgment void

for    denial         of        fundamental or Constitutional rights. Inre Parr. 199 S.W.3d
457,    Habeas Corpus Key 445, Judgment or sentence may be collaterally attacked

by     means     of        a        petition     for writ of habeas corpus only where they are void

because        trial           court lacked jurisdiction. Tex Crim App 1999. Tex.App.-Houston

[lst     Dist.]        2005.           A perty may collaterally attack a judgment of a court of

general        jurisdiction in another court of equal jurisdiction i f the underlying

judgment        is     void.           Armentor        v. Kern. 178   S~W.3d    147. a petition for writ of

habeas        corpus           is     one type of collateral attack. Judgment Key 470.523 C.J.S.

Judgment 499           533.

        Tex.App.-Houston                 [14     Dist. 1995] Judgment \vithout jurisdiction is void.

It is not entitled to recognition in any State and it is subject to collateral

attack. U.S.C.A. • Const. Amend. 14. Vernon's Ann. Texas Const. Art. 5 and 11.

Soigener v. ~\Jallis. 80 S.W.3d 174(Tex.App.-l'llaco 2002).

        Citing:        Ex           oarte Seidel: Cite as Vol. 39 S .W .3d 221 (Tex.Crim.App. 2001)

Criminal        Law        Key        1493:     lack of jurisdiction·over caserenders the judgment

void     and     may always be collaterally attacked. Criminal Law Key 990.1. A void

judgment is a nullity and can always be attacked at any·time.

        The     writ           of     habeas corpus is an extraordinary remedy that is available

when     there        i.S no other adequate remedy at law. Ex Qarte Townsenq. 137 S.W.3d
79. 8l(Tex.Cr.App. 2004) Habeas Corpus Key 201. 271.


                                               Jurisdiction of the Court

[Adjudicated           Fact]          the      Court    of ·Criminal Appeals in Austin. Texas has the

jurisdiction over·:Pe'Eitioner Jackson's                        J:)etition     for   writ of habeas corpus

seeking        relief from unlawful confinement cause by a void court order rendered


                                                            - 2 -
d•Je    to     a     void     judgment      rendered without any jurisdictional authority     ov~r


Petitioner          Samuel         Roy   Jackson:   which    is   a U.S.C.A .. Const. Amend. 14 Due

Process violation.

        Citing:          Ex parte Seidel: Cite as Vol. 39 S.W.3d 221· Tex.Crim.App. 2001.

Criminal           Key     1493:     Lack of· jurisdiction over case· renders the judgment void

and     may        always ·be        collaterally    attacked.     criminal Law Key 990.1. A void

judgment is a nullity and can always be attacked at any time.


                                            ISSUES. TO BE ADDRESSED· ·

(A) Is        the        aggravated      robbery complaint #913043 a valid complaint. And does

it satisfy the Constitutional Requisites of a· charging instrument?

(B) Did        the        aggravated      robbery   complaint     #913043 vest jurisdiction in the

183rd District Court?

(C) Are the information.a:ccusations·in the aggravated robbery complaint #913043

valid        information·.          and· did the information accusations asserted on the face

of     aggravated robbery indictment's·charging paragraph vest Judge Joan Huffman

with personal jurisdictional authority overPetitioner Samuel Roy Jackson?

(D) Did        Judge Joan Huffman have jurisdiction to conduct subsequent jury trial

under aggravated robbery indictment Cause·No. 913043?

(E) Is        the judgment rendered by the jury under agg robbery indictment #913043

a void judgment?

(F) Is the court order issued by Judge Joan Huffman ordering Petitioner Jackson

to     serve 35-year. s;entence in the custody of the Director· of the· Texas Depart-

ment of Criminal Justice- Correctional Institutions·Division (hereafter TDCJ)

for the offense aggravated robbery Cause No. 913043. a void court order issued

by Judge Joan Huffman without personal jurisdiction over·Petitioner Jackson?

(G) Is Petitioner Ja:ckson unlawfully confined in the custody·of TDCJ director.

Rick     Thaler. under a void judgment and void court order rendered in the 183rd


                                                     - 3 -
District          Court        of        Harris        County   for     the offense aggravated robbery Cause

No .. 913043?

(H) Is . T.           William an Assistant District Attorney who prepared the aggravated

robbery complaint #913043 reflected in the top-righthand corner by T.W.D.A. ?



"Argument"

        If       T.    Williams            is     an· Assistant District Attorney who "initialed" his

first name in the jurat of aggravated·robbery complaint #913043. then aggravat-

ed     robbery          complaint           #91:?043       (according      to. Article 15.5 T.C.C.P.) is an

invalid          complaint.              Citin.g:      Wells    v.- State.     516 S.W.2d 663. Texas Code of

Criminal Procedure (Vernon's Ann.) Article 15.5. A prosecuting attorney cannot

sign     as the Affiant in the· jurat of Complaint.· A person authorized to present

an Information and conduct a prosecution cannot be the Affiant to the Complaint

supporting Information.

        NOI'E:.       Should        it     be found that Petitioner Jackson is unlawfully confined

under        a    void        judgment           and     a void c9urt order. this Honorable Court should

issue a Habeas Corpus·ordering Jackson's immediate release.

        In order.to correct this blatant ·injustice connected to Jackson's unlawful

incarceration under a void judgment·under aggravated robbery Cause No. 913043.

at the Nathaniel Neal Unit (TDCJ-CID), 9055 Spur 591. Amarillo. Texas 79107:

CITING•OF AUTHORITIES:

        Ex       Parte        Seidel. Cite as Vol. 39 S.W.3d 221 ··Tex Crim App 2001. Criminal

Law     Key       1493.        Lack        of jurisdiction over case renders the judgment void and

may always be collaterally attacked.

        Ex Parte Seidel. 39 S.W.3d 22l(Tex CrimApp 2001). Criminal Law Key 990.1

A void           judgment·          is a nullity from the beginning and is attended none of the

consequences             of     a        valid      judgment.     It is entitled to no respect whatsoever



                                                                - 4 -
.because it does not affect. impair or create legal right. Ex Parte Spaulding.
68 S.W.2d at 745.

        Tex App Houston [14th Dist.] 2007. A judgment is void so as to be subject

to collateral attack. when·it is apparent that the court rendering the judgment

had no jurisdiction of the parties or ·property.· no ·jurisdiction· of the subject

matter. no jurisdiction to enter the particular judgment. or no capacity to act.

Staytzenberqer. v. State. 232 S.W.3d 323.

        Tex App Tyler 1991. State v. Edwards. 808 S.W.2d 662. Fundamentally defec:-

tive     information        is      void.   does not\ effectively invoke Court's jurisdiction

over defendant and will not support conviction.

[Section One]

Applicable Law: Requirements by Constitutional Requisites of a Charging
Instrument: Such as Complaints. Information and Indictments.

(A) Criminal Law Key 990.1

(B) Code of Criminal Procedure Article 15.5. 15.4 Vernon's Ann.

(C) Code of Criminal Procedure Article 222. 415. 414

(D) Indictment and Information-Key 41(3)

(E) Vernon's Ann •. Tex c.c.c., Article 21. 22


                                           GROUND FOR RELIEF: fA)
                                      Unlawful Confinement in TDCJ
                                         Urider· Cause No. 913043

        Due     to     Void Judgment rendered· without jurisdictional authority rendered

under        invalid     aggravated ·robbery         complaint and information under-cause No.

913043. in the 183rd Judicial District Court of Harris County. Houston. Texas.


[Facts Supoorting Ground]

        On    May      24, · 2002     the Harris County· District Attorney's Office filed an

invalid       aggravated         robbery    complaint ·#913043-in the-Harris County District

Clerk's       Office.      Charles      Bacarrise.     which   was   filed in the 183rd Judicial


                                                  - 5 -
District Court ·of ·Harris                    County.        Texas. See A0pendix Document (A). Copy of

Aggravated Robbery Complaint #913043.

        [Fact          Established ·in            the    Record]        Officer     M. A. Khan is reflected as

the     Complainant             who filed Aggravated Robbery_ Complaint ;F913043. See Appendix

Document          (B).        Copy    of    l83rd       District Court Aggravated Robbery Docket text

#913043. However. !1. A. :Khan did not sign as the Affiant in the jurat on the

.face      of     Aggravated          Robbery       Complaint        #913043. causing the complaint to be

an invalid complaint.

[Citing          of     Authorities]        Tex         Crim App 1962. Complaint not signed by Affiant

was     fatally defective and conviction on information based on such information

was     reversed.             Vernon's     Ann ..       T.C.C •.:? •• Art. 222. 415. Bender v. State. 353
S.W.2d 39. 171 Tex Crim 623.

        Colbeat          v.    State.      314 S.W.2d 602. 166 Tex Crim 431. A complaint which

is not swornto by Complainant is of no effect and will not support a prosecu-

tion by information. Vernon's Ann. • 1'.C .C~P .. 415. 414.

        [Fact]          "Complainant"         Officer        N.    A.     Khan     did not swear to the jurat.

T.    William           signed       on    the face of Aggravated Robbery Complaint :!f913043. See_

Apoendix Document (A).

[Citing          of     Authorities]        Caroenter         v.    State. Cr App 1949. 153 Tex Crim 218

S.I.V.2d        207.     Indictment        and      Information           Key    41(3). Tt}e Complaint must be
                                                                                                                 I
Authenticated             by    Jurat of officer before whom it Has made and in.the absence

of a valid complaint there can be no·valid·information.

        [Adjudicated             Facts]     'r.     William is not listed as one of the ten Houston

Police          Department           (hereafter         "HPD") officers named· on the face of- Assistant

District Attorney . Brad                   Hart·' s      subpoena         filed in the l83rd District Court·.

On the face of Brad Hart's sub:Joena ·it                             is     reflected    Aggravated   Robbery ·

Compla:i,nt           #913043 's      Offense       Report        #072416202.      See Appendix Document (C).



                                                            - 6 -
Assistant          District Attorney Brad Hart's Subpoena. Also see. Appendix Document

(D), HPD Offense Report                fW72416202~      T. Williams is not listed as a HPD Officer

under      Police          report     #072416202.       Officer M. A. Khan andOfficer         z.     A. Brown

are     listed        as "Reporting Officer(s)" on the Aggravated Robbery Police Report

#072416202.

        [fact:] The jurat of Aggravated Robbery Complaint #913043 (hereafter                             "The

Complaint") was              not     authenticated by HPD Office/Agency nor any other Office/

Agency        because        T.     Williams      is not found ±n the record as a Police Officer.

The jurat of The Complaint NE>T                    "Authenticated"     by the "Complainant". Officer

M. A. Khan IS INVALID. Officer M. A. Khan's signature does not appear anyvJhere

on     The        Complaint.        Therefore • The Complaint does not meet the Const·it utional

requisites of a .charging instrument: thus causing it to be ari Invalid Complaint

that did not vest jurisdiction in the 183rd District. Court under Cause #913043.



        [Citing        of        Authorities]     Tex    App Houston [lst Dist.]. Ho v. State. 856

S.V'I.2d     495,      valid        complaint is prerequisite to valid information and proper

jurat        is     essential to valid complaint. Complaint that is not sworn to before

some       official         or     person   in    authority      is insufficient to constitute basis

for valid conviction. Vernbn's Ann .. T.C.C.P.·, Art. 21.                         22~


        [Fact]        Officer        M. A. Khan. the "Complainant" did not swear in the jruat

of    The         Complaint        before   the    Assistant District Attorney whose Texas State

Bar Number is "SBOT# 1827741". therefore The Complaint is INVALID.

        [Fact]        T.    William is not a competent person tb swear to the accusations

alleged in the Affidavit on the face of Agg Robbery Complaint                           :,~913043,    because

T.    William         is     not     the    "Complainant"       nor is T. 1-villiam one of the ten HPD

Officers           who conducted the Crime Scene Investigation· under HPD Offense report

#072416202: therefore. the jurat of Complaint                       ',~913043   was "signed and sworn to"

by an incompetent uncredible person.

                                                        - 7 -
        [Citing of Authorities] Halbadier v. State. Cr App 1920. 87 Tex Crim 129.

220    s.w.                 85.              Indictment                                and              Information Key 41(3). Where the Affidavit or

Complaint                   on            which                   an Information is found signed by an incompetent person.

it is void and the whole proceeding based thereon fails.

        [F'act]                    T.           William                         does                 not set· forth any source for his belief in the

Affidavit                   on            the              face of Agg Robbery Complaint 1}913043. Thus. The Complaint

is     insufficient.                                   See i'1adden v. State. App 7th District 1982. 630                                                                                                         S.~·J.2d   380.

Affirmend. 644                            S.~v.2d                 735.

        [Citing of Authorities] Naff v. State. 946 S.'iv.2d 529. Affiant is permit-"

ted to base accusations in Complaint on information derived from police report.

Vernon's Ann •.                           ·r.c.c.P ..                       Art. 15.5

        [Fact]                     In· the detail section of· Officer M'. A. Khan's HPD Offense Report

J072416202                      ther::e                 is            rio           information/accusations· alleging that Jackson used

a     ~mife              as            a deadly weapon to threaten Larry Seitzler and take his property

by force. or while Jackson was stealing Seitzler's property.

       There· is                              no            information/accusation                                                             alleging that Jackson· (Suspect :il)

had     any              of           Sei:tzler's property in his possession: the .::eason being. Officer

t'l. A. I\han testified under cross-examination by defense attorney Robert Scott,

stating              a          Crime ·scene                                    Unit·                of the HPD was dispatched and that Unit tested

the     knife                   for "prints" but did not find any i:)rints of J·ackson on said knife.

See     attached ·~A.P,.p...;;e;.;.;n""d;.;;;i""x'--_ __:t:..::r:..::i:..::a:..::l:.. .·--=T:..:r:..:a:::.n:.:s:..:c:.:r:..:i::..:;p:..:t:...·_.. :P.. .:a:..:g::..:e:.. .:i'.:. ;Jo:.. ·_· :::!q:::!::::q=-
                                                                                                                                                                                       -=·                     Therefore. the

incompetent                        T. · William                                 did               not derive his information/accusations from HPD

Offense              Report                      1)072416202.                                 Ther-efore ·the                                         inforl7lation/accusations                                       alleged

in     the           Affidavit                              on            the              face of Agg Robbery Complaint ti913043 are Invalid

Information and a violation of T.C.C.P., Art: 15.5.

         [Citing of Authorities] Davis v. State: 503 S.lv.2d 24l[Tex Crim App 1974],

Information                        based                    on            fatally                        defective Complaint is Void. Conviction based




                                                                                                                     - s -
on such information is void. Shackelford v. State. 516 S.W.2d l80(Cr App 1974).

There couid be no void information in the absence of a valid.complaint.

           [Issue: Lack of ·Jurisdiction]

           [Fact]       The Complaint ;f913I43 is an invalid AggRobbery Complaint. because

its        jurat is defective as demonstrated 'in all of the above-stated Adjudicated

Facts        supported          by Appendix                 Documents· (A). (B). (C). (D) and (E). and each

of     the     T.C.C.P.,          Articles             listed under each "Citing of Authorities'' above.

Therefore.              the     invalid         agg robbery complaint ;;'913043 did not vest the l83rd

District          Trial        Court       with        subject     m·atter       jurisdiction or jurisdictional

authority over Jackson under Agg Robbery Cause                                   No~    913043.

           [Citing        of    Authorities] Catching v. State. 288 S.W.2d 233. 162 Tex Crim

342.       A valid complaint is a prereCjuisite to a valid information. And without

a complaint. County Cour:t has no jurisdiction.

           [Tex        Crim    App   19S5] Addi:son: v. State. 283 S.vJ~2d 55: A valid complaint

is     a     prerequisite            to     a     valid information. and without a complaint• County

Court has no jurisdiction.

           [Subject] Invalid Aggravated Robbery· Indictment #913043. Invalid In:fonna-

tion.        lAdjudicated            Facts] See-Appendix Document (F) - Agg Robbet-y Indictment

#913043.          On· the·        face      of        Agg     Robbery Indictment #913043 tht::? same Invalid

information that is reflected in the Affidavit· of Invalid Agg Robbery Complaint

;F9l3043          is     reflected on the face· of the Agg Robbery Indictr:tent :t913043. Both

the        Complaint· and            the ·Indictment              have the same HPD Offense Report Number.

#072416202,              same     Complaining           Witness         (Namely, Larry Seitz.ler), same Arrest

Date (May 24. 2002) and same Defendant's name (Samuel Roy 'Jackson DOB 3/5/56).

           [Fact]       The     Invalid          Informatl.on          alleged     on     the face of Agg Robbery

Indictment              #913043      did        not     vest     the    183rd District Trial Court with any

jurisdiction              over Petitioner Jackson. because the information in the charging




                                                                - 9 -
paragraph        on      the· face of Indictment #913043 is Void Information that derived

from Invalid Agg Robbery Complaint #913043.

      [Citing           of    Authorities]             State v. Ed\vards. 808 S.I'J.2d 662(Tex AppTyler

1991) Fundamentally Defective Information is Void· does not·effectively invoke

Court's jurisdiction over Defendant and will not support conviction.

      [Subject]              Void        judgment      rendered        under Agg Robbery rnvalid Indictment

#913043 and its Invalid Information.

      [Adjudicated                 Facts]    Petitioner            Jackson was         convicted for the offense

Aggravated         Robbery           cause       No.     913043.       See Appendix· Document (F) - Judgment

on Plea Before Jury Court Sheet or Document 913043. Also See Appendix Attached
                                                                                                                 \

Document         (G)          Writ        Order· to Sheriff Tommy Thomas. Both Docwnents (F) and
(

Document         (G)     reflect          the     fact · that · "I" Applicant Samuel Roy Jac:Kson was

convicted for· the offense Aggravated Robbery Cause No. 913043. ·

      The        records           and    documents        filed       under    Cause No. 913043 reflect the

Invalidity         of        the     Invalid       Agg     Robbery       Complaint #913043 and its Invalid

Information            that        was    set     forth       in     the Charging I Presenting Paragraph on

the   face        of     Aggravated             Robbery       Indictment        #913043. \;;-hich by law• did not

invoke      or     vest the 183rd District Court.·Presiding Judge. Joan Huffman. with

jurisdiction            over        Petitioner Jackson. nor was Judge Joan Huffinan vested with

subject      matter           jurisdictin ·under               Invalid. Agg        Robbery Complaint f-913043.

because      neither           Chai·ging         Instrument satisfied the Constitutional Requisites

of a charging· instrument ·according to the Constitutional Laws of Texas.

      [factual and Legal Argument Claim]

      Due to lack of jurisdictional subject matter in the 183r·d ·District Com·t.

the   judgment           rendered· under               Aggg        Robbery     Cause   No~   913043.·at jury·trial

conducted         in     the        183rd       District Court. is a Void Judgment rendered against

Petitioner Jackson.



                                                              - 10 -
        [Citing of Authorities]

        [TexAppeal Austin 1999] Vacated. 15 S.W.3d 104 Remand 2000. WL 852697.

A judgment is void only i f the Court rendering the judgment has no jurisdiction

over the subject matter. no·personal jurisdiction over a party. ·no jurisdiction

to enter the particular judgment or no capacity to act as Court.

        Criminal Law        Key    990.1:     A    judgment     of conviction for a crime is void

when ( 1) the document purporting to be chat-g ing instrument, that is Indictment,

Information        or   Complaint      does       not   satisfy    Constitutional requisites of      a
charging     instrumi2nt          (2)· thus· trial court has no jurisdiction over defendant

(3) record reflects that thereis no evidence to support conviction.

        [Argument]

        Therefore.      Petitioner      Jackson         is   unlawfully      confined   in the custody·

of Rick Thaler in· the TDCJ-CIDunder a· void Judgment Conviction for the offense

Aggravated        Robbery     Cause    No. 913043 from the l83rd Judicial District Court.

Harris·county. ·Houston. Texas·77002.

        [facts]     The     183rd Judicial Distdct JudgE!-- Joan Huffman. was not vested

with     personal       jurisdictional authority· 0ver Petitioner Jackson under Invalid

Information        Allegations· asserted            in the· charging         presenting paragraph on

the face of Agg Robbery Indictment #913043.



                                            GROill\JD 'FOR. RELIEF: (   B}
                  Unlawful Confinement; Petitioner Samuel Roy Jackson is
                    Unlawfully Confined in the Custody of Director of
                                  TDCJ -CID, Rick Thaler.

        [Subject]· Void Court Order: The Court Order issued by Judge Joan Huffman

under    Agg Robbery #913043. Void Judgment Conviction rendered by twelve jurors

under Invalid Agg Robbery Indictment Cause No. 913043 ·and its Invalid Informa-

tion is a Vol!d Court Order rendered at an illegal jury trial held in the l83rd


                                                    - ll -
Judicial District Court. The record reflects Invalidity of Judge Joan Huffman's

unla\vful assumption of jurisdiction Aggravated Robbery Cause No. 913043.

        [Argument]         Judge     Joan       Huffman       was without subject matter jurisdiction

authority         to conduct .aJ~P..Y trial in the l83rd District Court of Harris County,

Texas.       Judge      Joan     Huffman        was    without jurisdictional authority to·conduct

Vori     Dire.       allowed      State's       Prosecutor           and Defense Attorney. Robert Scott.

to     select      jurors. to decide whether or not "I" ·-Petitioner Samuel Roy Jackson

was     innocent         or     guilty     of    the offense Agg Robbery under Cause No. 914043.

        After     Judge         Huffman     gave      the     jury     the Court·charge without personal·

jurisdictional            authority        under      Inval.id    Agg    Robbery Indictment #913043 and



and     its
                                                --
its Invalid Information that derzwed from Invalid· Agg Robbery Complaint #913043

                 Invalid Informatin which did not vest the 183rd District Trial Court

with jurisdiction.



                                  ,CLAIM: Lack of Jurisdiction Over
                                 Aggravated Robbery Indictment #913043
                                             Information~            ...

        [Facts       Supporting          Claim] ·On· June         18,     2003·, the State reindicted the

Petitioner. Jackson. for the offense Burglary of a                           8u'll:9lM1 cJ?Fcl1f.l:.U2; hJ:.i,SA.!r.!?.'J21)
See Appendix            Document "marked" (J)_; Burglary· of a Building Docket 'I'ext 095242
                                                                                                            1
of     the      183rd     District Court. Also See AopendiX ·Document "marked" (K)                              ;   l83rd

Writ     Order -filed            under    Burglary          of a Building ·cause No.· 0952420, Ordering

Harris  County Sherif-f • · Tomniy :Thomas to arrest Jackson and present him before
       --~---
          _. _ __:_:_~c:_-   ·--,--                                          :::.:... _ _,_·:·J
the 183rd District Court for Reindictment of the offense Burglary of a Building

Cause No.       0952420~


        LFacts] Petitioner \vas· reindicted for- the offense Burglary of a Building.

Offense         which derived out of the same criminal episode as did the Agg Robbery

offense         Cause     No.     913043~   Both offenses derived from the HPD Offense Report



                                                        - 12 -
Number        072416202.                See      Documents             "marked"     (J)      and (Kj in the Attached

Appendix.

       rrhe     Information/Allegations                          alleging       threat      \vith   a knife with intent

to     place      Larry· Seitzler                in    fear           of imminent bodily injury and death. was

not     the Information/Accusation                              set    forth     on the face of the Burglary of a

Building        Reindictment
                           No. 0952420. Therefore. the Trial Court was not vested
                                             \
with     jurisdiction over the Agg Robbery Indictment #913043 and its Information

due     to     the     Reindictment              of Petition for the offense Burglary of a Building

Cause· No.           0952420. and it.S Information. in which the l83rd                               ~Judicial   District

Court was then· "became vested" with s,ubj'ect inatter jurisdiction                                            over   the

Burglary of a Building Cause No. rtilq,Jj23.f.:ltJ

       Sx      Parte Reedy. 282 S .w. 3d 492. 502 (Tex Crim App 2009) ;                                me Parte   Gibson. ,

800    S.ld. 2d       548.        551 (Tex       Crim · · App· 1990)          ~--Further.    "If the 'instrument comes

from     the Grand Jury. purports to charge an offense and is facially an Indict-

ment     then        it is an indictment                ~   .. and its presentation by a State's Attorney

invests        the trial court with jurisdiction to hear the case._"                                   Ex   ?arte Gibson.

supra.        See     also.· Teal v. State. 230 S.W.3d 172. 180(Tex Crim App 2007). 'rhe

proper        test     to     determine           if        a     charging instrumel'Jt alleges an offense "is

whether        the     allegations · in                it        are       clear enough· that one can identify the

offense        alleged.           If     they     are.           then the indictment is sufficient to confer

subject matter jurisdiction."

        Therefore. since the allegations on the face of the Burglary of a Building

Indictment #0952420 are clear enough that one can identify the_offense alleged.

the     Burglary        of        a     Building        Indictment             #0952420 conferred       ~ubject   matter

jurisdiction in the 183rd District Court for ·the offense Burglary of a Building

but     did     not     confer           subject       matter jurisdiction for the offense Aggravated

Robbery        Cause        No.        913043:        which           is    the primary Indictment,Petitionf,,,c· was



                                                                  - 13 -
taken        to        trial     for in June 2003 which ended in a mistrial on June 13. 2003.

SeE¥       Appendix Document "marked" (13) -- Aggravated Robbery 183td District Court

Docket           Text.     Five       days        later     on June 18. 2003.the State obtained Burglary

of     a     Building           Indictment          #0952420        from        the. 248th Grand Jury in the l83rd

District          Court~


           [FactJ        'rhe    183rd       District        Court        was     not vested with jurisdiction or

subject matter jurisdiction over Agg Robbery Indictment #913043 after the State

abandon           the     Agg    Robbery Indictment ;t913043. then reindicted Petitioner with

the        Burglary        of a Building Indictment #0952420. the act of reindicting Peti-

tioner · transferred                  the     subject        matter        jurisdiction     from the Agg Robbery

Indictment #913043 to the subject matter jurisdiction for the offense Burglary

of     a     Building.          Therefore.          ·the judgment rendered against Petitioner for the

offense           Agg     Robbery        Cause       No.     913043        is a Void Judgment rendered without

subject matter jurisdiction.

           Petitioner           was    convicted           for     the offense Agg Robbery Cause No. 913043

on     October           28.     2004.       On     the same date the State Dismissed the Burglary of

a Building Cause No. 0952420. See Appendix Document "marked" (J).



           The Court of .Cr'iniinal.ll.ppeals. locat8d_ in.· 7\usti:n .. ·rexas should not delay

in     GRAN'l'ING         Petitioner 1 s Writ of Habeas Corpus and ORDER Petitioner RELEASED

IMr1EDIATELY from TDCJ -CID Director. Rick Thaler 1 s custody. Article 11) J, I/. i I



           LTudge       Joan    Huffman·      aia         not rule or give consideration to Petitioner 1 s

Motion           For     Written       Ruling        filed       January        8. 2004. See Appendix Document

"titled" Motion For Written Ruling.

           All      of Petitioner Jackson 1 s motions filed in the 183rd Judicial District

Court        were        essential          to ensure his constitutional rights were preserved for




                                                                 - 14 -
.fa£J~ to assure Petitioner reVl.ew in                     thelii>fllffa-irl'f,A;If-111f)I'.AUunder a Petition

for    Writ      of        Habeas       Corpus    when Petitioner has no other adequate remedy at

 law to have his claims considered on the merits.



                                               GROUND/CLAIM: (C) ,
                                    U.S.C.A .. Fourteenth Amendment and
                                    State of Texas Fourteenth Amendment
                                    Constitution Due Process Violation
                                           T.C.C.P., Art. 1.04.

        T.C.C.P..          Art.        1.04 •. Due   Process     of   Law Statute. No citizen of this

State        shall     be deprived of his life. liberty. property. privileges or immun-

 ities or in any manner disfranchised except by due course of law.



        [Argument]          Judge        Joan Huffman refused to afford "me" Petitioner Jackson

Due Course of Law. when the trial judge refused to rule on the following:

        (A) Motion to Set Aside Indictments-- See Appendix Documents marked                              (~).


Judge    Joan Huffman did not conduct a trial on r1otion to Set Aside Indictment.

Articles 27.04• 507. 571, 560. Motion T:tiedby Judge. An issue of fact arising

upon a motion to set aside Indictment or Information .shall be tried by judge.

        [Harmfull          Error]        When    Judge Huffman refused to conduct trial on Motion

 to    Set    Aside         Indictment. she contributed to Petitioner's conviction because

the    State         was     allowed       the second opportunity to convict Petitioner for the

offense       Aggravated          Robbery        whereas    Petitioner •     in his f1otion to Set Aside

Indictment.           issue       lS     that.    the Burglary of a Building Cause No. o:~·Ft'.~l.~as

a     "reindictment"           from the same criminal episode that the Agg Robbery Indict-

ment    i#.9l3043          derived       from. That trial ended in a mistrial on June 13, 2003.

See Appendix Document marked (8 ~ .

        Double       Jeopardy          Key of the U.S.C.A .. Amend. Five "prohibited" reindict-

ment     after        the State announced "ready" and the trial comenced on its merits.



                                                       - 15--
FU{ther.           had    Judge      Joan     Huffman· complied with Due Course of Law Mandatory

Statute.           Art.     27.04.     507.     571,    560.     the Trial Court would have more than

likely        dismissed ··the          Burglary of        a    Building Indictment #0952420. And the

Trial     Court           was withotit jurisdicition to conduct the subsequent trial. Judge

Joan     Huffman was not the judge who presided over the Aggravated Robbery Trial

that ended in a mistrial onJune 13. 2003. Judge Joe Ann Ottis was the "sit in"

presiding judge.

        Petitioner           filed his Motion to Set Aside Indictment% on January 8. 2004.

prior     to        the     subsequent trial during which Petitioner ,Jackson was convicted

for     the        primary     offense.        Aggravated Robbery Cause No.           9130~3.   Further. the

acts of        Harmful Error lead to Petit±oner's· conviction and wrongful incarcera-

tion     in        TDCJ-CID, · \vhere         Jackson     is ·currently serving time as· an Actual

Innocent person: due to aVoidJudgment rendered                              during an Illegal Subsequent

Trial     conducted in the 183rd Judicia:l District Court after Petitioner Jackson

filed his i'1otion to Set Aside· Indictments.

                       Motion Key 36, 40. A 'l'rial Court is Required To
                     Consider And Rule Upon"ivlotion ~ViH1in Reasonable Time.

        [Claim] Judge             Joan Huffman          violated    ·u.s.c.A~.    Fourteenth      Amendment.

Due     Course of Law Clause requirement. when the TrialJudgerefused to conduct

trial upon Petition For Writ of Habeas Corpus filed June 28, 2004, March 11,

2004.     See        Appendix        Document     ( ~) Aggravated Robbery Cause No. 913043, l83rd

District Court Docket •rext.

                             Violations And Denial of Due Process
                     Under the Following 'l'exas Cqde of Criminal Procedure.

        Article 11.10             Proceeding      Under · t•Jrit:    When    motion     has been made to a
                                                                                         /

judge     under           circumstances set forth in the two proceeding articles, he shall

appoint        a     time     when     he will·examine the cause of the applicant;:. and order

the     writ        returnable        at    the time in the county where the·offense is charged

in the indictment or information to have been committed. He shall also specify


                                                        - 16 -
some place in the County where he will hear the motion.

        [Article        11.49]     Order      of    Argument: The Applicant shall have the right

by    himself     or counsel to open and conclude the argument upon the trial under

habeas corpus.

      ·Judge     Joan      Huffman       refused· to comply with ·any of the Due· Course of Law

under     Articles 11.10. 11.11.               11~49.·      Under vJrit ·of Habeas· •:corpus Due Process

of Law: which is a direct violation of the Texas Constitution Code of Criminal

Procedure Article 1. 04.

        Further. Joan Huffman refused torule on-Petitioner's Motion For Discovery

And     Inspection · of          Evidence filed on January 8, 2004. See Appendix Docllinent.

Motion     For    Discovery
~~~~~~~~~~~~~~~~~~~~~~~~~~~-~
                                      And· Insoection          of Evidence. Aggravated Robbery Cause

Number 913043 Docket Text.

        Judge    Joan      Huffman       refused       to     rule on Petitioner Jackson'sMotion To

Dismiss     Court Appointed Attorney. ·filed December· 22. 2003. and filed on March
                                                                                   '- -   i
20.     2003.    See Appendix Document• Motion To Dismiss Court Appointed Attorney.

See also Aggravated Robbery Docket Text #913043.

        Judge Joan Huffman denied Petitioner Jackson his-eonstitutional·Rights to
                                                                         /


'Self-representationwhen she refused to rule on Petitioner's MotionTo Dismiss

Court Appointed Attorney Robert Scott. and refused to allow Petitioner Jackson

request     to be allowed to represent himself after the State reindicted Jackson

for the offense Burglary of a Building Cause No.                        0952420~


        [Citing] Webb        v.       State    [Cr    App 1976] 533 S.W.2d 780• Criminal Law Key

641.4(1)        Defendant        in    state       criminal ·trial      has' a Constitutional Right to

proceed without counsel when he voluntarily and intelligently elects to do so.

                                      Evidence: Due Process Vici1ation

        [Claim] Due Process Violation: The photographs presented at the subsequent

trial     was     not     gathered by the HPD Officers who arrived at the location 2001



                                                       - l7 -
Karbach        St.,        "the     Crime        Scene :Location      of HPD Offense Report #072416202.

Even though a Crime Scene Unit was dispatched according to Officer M. A. Khan's

testimony. See Appendix Document. Trial Transcript ;Page #99.

        The     Complaining              Witness     "namely"    Larry Seitzler. 'took photographs and

then "someone" from the Harris County District· Attorney's                           Office_~, ....see. Appendi£


Document• Trial transcript Page Nos. 74, 108. 111.

        The     concrete           block presented by the State was not gathered by the Crime

Scene        Unit     of     the     HPD, ·it was brought to trial by the Complaining Witness.

"namely"        Larry        Seitzler. See Aooendix Document:· Closing Argument by Defense.

Page No. 86.

        The     Due        Process        of· evidence     gathered byan investigating agency such

as a crime scene police officer. is that the evidence gathering process require

the gathering of evidence. tagging it and placing it in the property ro,om.

        The     above        said        photographs     and concrete block did not go through this

process. See Aooendix Document: Trial Transcript Page No. ··99.

        [Actual Innocence Claim] Petitioner isactually innocent. in that Petition-

er never did use a knife in any manner to threaten Larry- Seitzler with immenent

bodily        injury and death. S'ee Appendix Document: Closing Arguments by Defense.

Page     No~        83;     Trial· Transcript .·Page No. 10; and Physical Evidence Ben Taub

Medical        Records        supporting          Actual· Innocence        Claim.   Therefore. Petitioner

Jackson        is     Actually Innocent of· the Element Threat 1vith a Knife as the State

alleged on· Indictment               ~f913043.


       Petitioner's               finger     prints     were    not    found on said knife. which would
                                                                                                            (

show     the knife in his possession. Petitioner did not attempt to stab Seit:der

or     use     the        knife     in     any    other manner to threaten Larry Seitzler or cause

Seitzler        to        fear for his life as the State alleged in Agg Robbery Indictment

it913043.       Petitioner           never       said   anything      to   Seitzler. Thus, accordingly,



                                                        - 18 -
medical        records        reflect           in    a      human     body diagram that Petitioner was shot

twice.        once     in     the       back         of his right leg and once in the back of his left

forearm:        which        proves       Seitzler            shot    Petitioner ·while his back \vas turned

toward     Seitzler.              and     also        proves Petitioner was·not facing Seitzler and/or

threatening          Seit'zler when Jackson was shoL Therefore.· Seitzler' s accusations

and     the    State's· accusations                        alleging "threat of Imminent Bodily Injury and

Death     by     the        use     and     Exhibiting a Knife as a Deadly Weapon" in indictment

#913043,        are     no     more· ·than · Perjured                 Accusations ·made by the State and the ·

Complaining Witness "namely" LarrySeitzler made against Petitioner Jackson.

        Furthermore.              the   HPD               Crime      Scene   Unit· tested the knife for finger

prints        but did not find Jackson's prints on the knife. See Appendix Document.

Trial Transcriot Page (                     )•

        The     error        is     the    Perjured           Accusations        madeagainst Jackson in the

presenting paragraph of Aggravated -Robbery Indictment· #913043. which· contribut-

ed     to Jackson's               conviction           for     the     offense AggRobbery Cause No. 913043.

Also.     the        error· of          the 183rd'District Trial Judge's unlawful assumption of·

jurisdiction           under        Invalid Agg Robbery Complaint' I·ndictment and Information

contributed           to    Jackson '-s          conviction:           because   Judge Joan Huffman conducted

an illegal trial without subject matter jurisdiction.



                                                       "Harmful Errors"

        [Citing]        Ex        parte William.               65    S·.W.3d 656. 658(Tex Crim·App 2001). An

Applicant must show harm. that is he must prove by a preponderance of· evidence

that     the     error · contributed                   to     his ·conviction or puni·shment. The error of

Jackson's        trial defense attorney's failure to object to ,State·. Prosecutor's

presenting           photographs           of        the     crime     scene· by the Complaining Witness and

by     someone        from        the     Harris           County     District Attorney's Office contributed



                                                               - 19 -
to Petitioner's conviction. •because the photographs were presented as evidence

for     the    State           which        had        an effect on the jury's verdict. Even the Officer

Mohammed       A.       Khan         testified           stating     that none of the photographs presented·

by     the    State           were     taken by any member of the HPD the               nigh~the     Crime Scene

Unit     was· at             the scene of the so call·ed incident where "I" Jackson was shot.

See    Appendix              Document.        Trial        transcript     Testimony     of Officer M. A. Khan

Page No. 108.

        In ·order for the jury to find PetitiOner guilty. the jury had to beheve
                   I

that the photographs presented by the·State were the actual crime scene caused

by     Petitioner Jackson's actions. Petitioner Jackson has provided a sufficient

record        that       supports           every        allegation     asserted   within·this. his Petition

For    Writ        of        Habeas        Corpus.       See Citing: Ex oarte Chandler. 182 S.W.3d 350.

353 Tex Crim App 2005.

       Petitioner's              jurisdiction              defect· claim. void· judgment claim and Const-

itutional rights· violation
                   I
                            claim of unlawful confinement along \vith his actual

innocence          claim        is     cognizibil by way of a post-conviction petition for writ

of     habeas· corpus                which        is     the   only remedy by law to present Petitioner's

above, said claims.

        Ex parte Davis. 747 S.W.2d 216. '223(Tex Crim App 1996) Because the Court's

authority to issue a ·writ· of                            habeas-corpus stem ·from Article 1 and·5, Texas

Constitution             which        provides           that subject·to such regulations as may be pre-

scribed       by        law· the           Court        of Criminal Appeals and•the judges thereof shall

have     the ·power             to issue           writ ·of habeas corpus •. Therefore. since Petitioner

Jackson       has presented this petition for writ of habeas corpus as a collateral

attack.       attacking              his     void        judgment.      jurisdiction.   ConstitutionalRights

Violations             and     Actual        Innocence         Claim.    the   Court of Criminal Appeals so

consider        the factual allegations of· each above said claim. and give a written

                                                                                                 \

                                                               - 20 -
 ruling on the merits of Petitioner's Claims. Tex App Tyler 2001. Where a void

 judgment           has     been        rendered and the record. reflects it invalidity. the Trial

. Court       has     the        duty· to Set A:side the judgmen"f even i f the· petition does not

. satisfy all the requisites of a Bill of Review. Thompson v. Ballard. 149 S.W.3d
161.

                                                  Statement of the Case

          Petitioner             h~s     no     other     adequate remedy by law. except by-petitioning

 the Court for a Writ of Habeas Corpus.


                                                  Petitioner's Request

          Petitioner · respectfully                     requests      that   the   Court   of Criminal Appeals

 examine        the       State        Court      records       and     his Petition·presented that supports

 his      claims.          and     should        the Court find that Petitioner's claims and factual·

 alleg,ations             are     sufficient·.- to         support his eligibility for a Writ of Habeas

 Corpus.        that        the        Court     of Criminal Appeals GRANT Petitioner's petition for

 a     writ     of        habeas        corpus.     and        remand the writ to the 183rd DistrictCourt

 of     Harris County. Houston. Texas. with an                            order ORDERING the presiding judge

 to     VACATE        the void judgment and ORDER Petitioner Samuel Roy Jackson RELEASED

 IMMEDIATELY              from     the        custody     of    Warden Jamie Baker and the Director. Rick

 Thaler.        from        the TDCJ-CID Nathaniel J. Neal Unit in Potter County. Amarillo.

 Texas. where Petitioner Jackson is currently incarcerated.

                                                                  Respectfully submitted.



                                                                  Samuel Roy Jackson
                                                                  TDCJ -ID# 1268721
                                                                  Neal Unit
                                                                  9055 Spur 591
                                                                  Amarillo. TX 79107-9696

                                                                  PETITIONER. ProSe.




                                                               - 21 -
                      Declaration of Penalty Under Perjury

     I; Samuel Roy Jackson. hereby declare under penalty of perjury that the

allegations   and   information   asserted· with this petition for writ of habeas

corpus are true and correct according to my knowledge.
     SIGNED this the ___day of _ _ _ _ _, 2015.



                                          Samuel Roy Jackson
                                          TDCJ-ID# 1268721

                                          PETITIONER /APPLICANT. ProSe.




                                       - 22 -
                                          CEHTIFICA'l'E OF SEH.VICC:

         r.    StllQUel     Roy Jackson.
                                    \
                                                 •.roc;a    126B72l.   Petition~.    hli'ireby ce:ctify that

a   true;       and   corrolct     copy       o i?&t.it.ione l.!'or Nt·it of H..:abaa.s Co?Cpus ua.;; sex:v·ad
u;;:on    the     l83l"cl    District Court. 1201 Franklin. Harris Counc.y. Houston• 'r.:ixas
77002         on this th<3         l:. J t;e/ dd"·'   o:E    );,zi/         '   2015. by ):)lacing   5dmQ      in

thG Noal Unit Prison            !'icdlbo;~.                                                          '-.....

         SIGNED this the         lf{F hday cf         lfra; f , 2o1s.
                                                              A:wwrl&-j, dc!Umz
                                                             Samuel Roy Juck::n/ .
                                                             TOCJ IDit 1268721

                                                             PETITIONER / APPLICANT
                               APPENDIX COVER SHEET

                          APPENDIX DOCUMENTS OF THE
                     HARRIS COUNTY DISTRICT CLERK RECORDS
                 FILED UNDER AGGRAVATED ROBBERY CAUSE #913043
                     IN THE 183rd JUDICIAL DISTRICT COURT
                        HARRIS COUNTY, HOUSTON, TEXAS


DOCUMENT (A) Aggravated Robbery Complaint Cause #913043

DOCUMENT (B) Harris County Online Public Record
              (183rd District Court Agg Robbery Docket Text)

DOCUMENT (C) Ass.istant District Attorney, Brad· Hart's State Subpoena

DOCUMENT (D) Houston Police Report No. 072416202

DOCUMENT (E) 183rdDistrict Court's Report Trial Transcript Page #99

DOCUMENT (F)·Aggravated Robbery Indictment #913043

DOCUMENT (G) Aggravated Robbery #913043 Judgment Plea Before Jury Sheet

DOCUMENT (H) Judge Joan Huffman's Order to Serve·35 Year Sentence Cause #913043

DOCUMENT (I) Judge Joan Huffman's Writ Order to Harris County Sheriff
                                                                  I
              (Sheriff, Tommy Thomas)

DOCUMENT (J) Burglary of a Building #0952420 Docket Text
                                                                            '-

DOCUMENT (K) Burglary of a Building Writ Order to Sheriff

DOCUMENT (L,) Motion to Set Aside Indictment


                    CERTIFICATE OF AUTHENTICATED DOCUMENTS
                     DECLARATION OF PENALTY UNDER PERJURY

     I. Samuel Roy Jackson. TDCJ# 1268721· hereby certify and declare under
penalty of perjury that the above said documents are authenticated copies
of the Ha~ris County District Clerk's Office of Chris Daniel. filed under
Aggravated Robbery Cause No. 913043. in the 183rd District Court of Harris
County. Houston, Texas.
     SIGNED this the   £176   day of


                                           Samuel Roy Jfickson
                                           .TDCJ-ID# 1268721

                                           PETITIONER /APPLICANT, ProSe •




                                       . - 24 -
          ..
                                                                                                                                                                  {/)
{ESTATE OF TEXAS                                                                         D.A. LOG NlJMBEH:774777
)   .                                                                                    CJJS TRACKING N0.:903303269~ -AOOl
A.MUEL ROY JACKSON                            SPN:  00386651                             BY: TW DA NO: 001827741
ll9 AREBA                                     DOB: BM 03/05/56                           AGENCY:HPD
OUSTON, TX                                    DATE PREPARED: 5/24/02                     0/R NO: 072416202M
                                                                                         ARREST DATE: 05/24/02

:::IC CODE: 1204 04                          RELATED CASES:

:LONY CHARGE: AGGRAVATED ROBBERY
\USE NO:            913043                                                                BAIL: $30,000
\R.RJS COUNTY DISTRICT COURT NO: 18 3                                                     PRIOR CAUSE NO:
~ST SETTING DATE:



    THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

fore me, the undersigned Assistant District Attorney of Harris County, Texas. this day appeared the undersigned nffiant, who under oath says
t he has good reason to believe and does believe that in Harris County, Texas, SAMUEL ROY JACKSON, hereafter styled the Defendant,
etofore.on or about MAY 24,2002, did then and there unlawfully while in the course of-committing theft of property owned by LARRY
rTZLER and with intent to obtain·and maintain control of the pro'perty, mtentionally and knowingly threaten and place LARRY SEITZLER in
r of imminent bodily injury and death, and the Defendant did then and there use and exhibit a deadly weapon, to-wit: A KNIFE.




                                                                                                                                       ~- :~\·,,
                                                                                                                                          ..
                                                                                                                                                     \       ..
                                                                                                            ....
                                                                                                                         ...            f~               '"- \.
                                                                                                                  ;    .:
                                                                                                               .. -   :.'·.   ···~.


                                                                                                                                        -:-                  ;·
                                                                                                                                        ..... : ·:
                                                                                                                                        --
                                                                                                                                        -'-
                                                                                                                                         <>J
                                                                                                                                         0



:AJNST THE PEACE AND DIGNITY OF THE STATE.

          Sworn to and subscribed before me on May 24, 2002
                                                                               ~                  .        -

FIANT
               '
        lti ) t 1} utY¥v'J                                           !56~
                                                                   L..;;sSIST ANT DISTRICT ATTORNEY
                                                                       OF HARRIS COUNTY, TEXAS.
                                                                                                                               ~(36~
                                                                                                                                      BARNO.




                                                              COMPLAINT
                                                                                                                      -!


                                                                                                                          )                  f   x; b ; + (S ) Doc 11 f'1 t AI r
                        HARRIS COUNTY, TEXAS
                       ...
                            . On lin~ Pp.blic He cord;;
                                                    .
                                                                                                   _j
                                                        ........................................ 44'   '..
                                                                                                             _-   .       ·i~~
                                                                                                                                     D_is1.ric1
                                                                                                                                                     .e
                                                                                                                                          ............,...,_.Courrty.Criminal
                                                                                                                                                             _ _, _ _.._ _Records
                                                                                                                                                                              _ __


                                            I Home I !if!!I!         I~ I !i@lll!.~l~                        lliJn Sear£t! I m'N Sear'c!ll Dl.Jl.Q.!r£tll Ca:11a# Soarch             1       •

                                                 ,Gase Transactions                                                   lQEJOC)                        ~
                                   ___N_a_n-,e-:--·JACKSON, ~iAMUEL R~Y--                                                                --i-~----
                             Case Number: 09·1304301010                                                               -
                                     Off~~~;~,, P.OBBEHY (-/:1_GG RO_~                                                    _ERY ~~~_!:Y WPN)
                             Bond Amount: ,$0                                                                         r'                 -       -




                              Ca ce Statu-· COMPLETE~FINAL DIS OSITION NO AGTIVI1Y
                                 ~   .   ~.EXPECTED-          j             -
                                                                                                                                                          t'


                                ...fl:~pPSI·r~~,-~_: _DiSP_.OSi:D
                      C;~s1~ -,,..,.                       ___ ··-· _                                  J
              Ca~;e Comp!P.tion Date: 1'0/28/04                                                                       j         l/
               Last    lnstrurn~nt filed:           ON APPEAL CCJ:                                                            fit.
                                       Court: 183.                                                                            f'
                                   File Date: 05/24/02                                                                         ~


        04/17/06
        04/17/06
                       APPEAL
                       APPEAL
                                                                       MANDA-TE A;FI
                                                                       OPINION FILE              -
                                                                                                   ~CE                                                          SNU:
                                                                                                                                                                SNU:
                                                                                                                                                                        987
                                                                                                                                                                        988
                                                                                                                                                                                 l
                                                                                                                                                                                             •
      - 08/01/05       APPEAL                                          DIS ArTY - CH CKED IN RECO                                                               SNU:    989
      , 08/01/05       APPEAL                                          STATES BRIEF                                                                             SNU:    990
      . 07/11/05       APPEAL                                          RECORD CHECK·D OUT - D.A.:                                                               SNU:    991
        07/08/05       APPEAL                                          DEF ArTY - C CKED IN RECO                                                                SNU:    992
        03/24/05       APPEAL                                          RECORD CltECK                        - DEFE~              ....                           SNU:    993
        03/09/05       APPEAL                                          STATE~ENT OF                                                                             SNU:    994
        02/15/05       APPEAL                                          MAILED TO FI                                        A                                    SNU:    995
        11/01/04       APPEAL                                          FIRST COURT             F APPEALS - C                                                    SNU:    996
        10/28/04       APPEAL                                          PAUPERS AFFI              VITT                                                           SNU:    997
        10/28/04       APPEAL                                          SENTENCE IMP SED                                                                         SNU:    998
        10/28/04       APPEAL                                          NOTICE OF AP                                                                             SNU:    999
        02/25/05       APPEAL                                     ·NEXT- TRANS IT TRANSCRIPT DUE
       .05/2~/0:!      CC:·1?~ ..'\I~JT r:~~S~                    .... , ?.,. ., 10 3 ?lr"r'" !t::'(YDP~':::-~ l"''r."7\r.'T v ~a:P!·:                           I,E·\!81.~ Fl

       ~;~;:~~~ ~~~-~E~~~ .'B~ ·                                     ~~~~~~~ND;,~ t:::··~[:~:~~rA                                                              SNU:    999

                                                                                                       OFF~SE
       05/?ll/02
       05/24/,02
       06/11/03
                       O?.I: 'H0UST0N POLICE DEPJI-.P.
                     )~:OMP_~It-!_11\~U'-
                      ATTI -'t . f
                                         KH[\N, ~-~     \
                                         TIME 1123I AM UNT .
                                                            NO: 0724li620:APPUCATION FOR SUBPOENA BY STATE FOR WITNESS IN DISTRICf COURT
Brad Hart, 713-755-6150 ·August 6; 2004
  1-   ~   \

                                                                   No.952420

The State Of Texas                                                                    In The Dtstnct Court No 183rd
vs                                                                                    Of Hams County, Texas
Samuel Roy Jackson                                                                    Offense Burlary of a Building
Please ISSue a subpoena 10 the abov_e styled cause for the followmg named wttness(es) whose locabon 10 ~ 9lunty and vocabon, as
far as known, I state below                                                                               -        __ 1 _ ~-  "7-
Houston Pohce Department OR#072416202
iABrown#11632
~ }\ahn ~113967
  AMdler#1o6163
                         c        -
                                                                                                 (j
                                                                                                     -~
                                                                                                          *
   ) ,'
. R Calderon #86814                                                                            ~
  KD Franklm #83416                                                                        0~
 DARyza~~5248                                                                              ~
•NW. Kiesewetter #97585                                                                0~
1
  WC Sheldon #38788 Re IJL#3814-02                                                    (J
 \~LYons #98709                                                                  (~
 'LAHwa#109051                                                                 0~
 Pecsonal Senir.e Requested - tn be seryed      bJ DA lnyestlgator            rs:;;
Charlene Maxey- 3434 W Little York #2307, Houston, Texas
                                                                        Q~
                                                                     o(0
 Please contract ADA Brad Hart at 713-755-6150, upon receipt         II.~
           ,,                                                      ~


                         .~
                         .![' ,
                                ~'   •
                                         i..      E
                                           .~ I..Ct\RJSSE
                                                            D(y,(j
                                                              R~
                                     ,,,, r:u•1k             Q
                                                            ~

                              .~~·9·Zdf
                         ley _:...-. - •   r-  ~Deputy

                                           c@
                                     0
1f found 10 your county, to ap·J)Cal~l'ore
                                0
                                            the Honorable Joan Rullman, District Court No 183rd, Hams County, Texas, on October 25,
2004 at 8 45 a m , to gJVe e             m behalf of the State and Defendant m the above styled cause wherem the State of Texas IS the
Plambff and Samuel Roy               IS the Defendant, and to remam there from day tci day, term to term unbl chscharged by the Court The
tesbmony of sa1d wttness(          beved to be matenal to the State




                                                                            Ass1stant D1str1ct Attorney
                                                                            Hams County, Texas

Sworn to and subscnbed before me, th1s _ _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ _ A D 2003

CHARLES BACARISSE
DISTRICT CLERK
HARRIS COUNTY, TEXAS                                                        BY _ _ _ _ _ _ _ _ _ _ _ Deputy
APPUCATION FOR SUBPOENA BY STATE FOR WITNESS IN DISTRICf COURT
Brad Hart, 713-755-6150- August 6, 2004
                                                              No952420

The State Of Texas                                                               In The D1stnct Court No 183rd
vs                                                                               Of Hams County, Texas
Samuel Roy Jackson                                                               Offense Burlary of a Building

Please ISSue a subpoena m the above styled cause for the followmg named wttness(es) whose locabon m Harris County and vocabon, as
far as known, I state below



                                                                                           (j~
Larry Settzler, PO Box 70170, Houston, Texas TI270

Please contract ADA Brad Hart at 713-755-6150, upon rece1pt

                                                                                         ~

                                                                                    #
                                                                                Q~
                                                                            ~
                                                                            0~
                                                                            ~
                                                                    Q«@
                                                                  0~
                                                           rtf
                                                        ~
                                    1? ..         ~ .
                                      C.i~ ... ~r.AR~SE Ji)
                                    1i.
                                             o~~~~·~
                                          ~G 0 9 2004                                                                          ,
                                      ~I''> ":c. -· /, ':'c~~ 3         .

                                   ~--~ ~--- 63P.utv
tf found m your county, to apllC8J~to.re the Honorable Joan Huffman, Dtstnct Court No 183rd, Hams County, Texas, on October 25,
2004 at 8 45 a m , to g~ve e
                               0
                                        m behalf of the State and Defendant m the above styled cause wherem the State of Texas IS the
Plambff and Samuel Roy ,            1S the Defendant, and to remam there from day to day, term to term unbl discharged by the Court The
tesbmony of satd wttness(       beheved to be matenal to the State




                                                                       Asststant Dtstnct Attorney
                                                                       Hams County, Texas

Sworn to and subscnbed before me, th1s _ _ _ _ _ _ _ _ day o f - ' - - - - - - - - A D 2003

CHARLES BACARISSE
DISTRICT CLERK
HARRIS COUNTY, TEXAS                                                   BY - - - - - - - - - - - D e p u t y
                                                                                                                              .... ,    ,       ,   ...          ,   ,   ,   ,   ..   •   ••,      ,   "•       o           o       r   roo        o   "rl"      J   II   It   Jl   t       Itt   I       I   11     t   r   I   I   t   rJ fl IIJI It



                                                                                                   PUBLIC RELEASE INFORMATION
~~ J f   If   I   f .. .1   I   I   I   I   I I II I   f   I   fI If f   If II II   I   IJ I   f   I I I I JI I I f f f I I I I I I I I I   f       I   II I         :   I   I   fI   I   JI   I   f If I   I           I       I       I       If I   II II If I    I I fI I I I       I    tI   I   I       fI   I     f   f   1   I   I I f I f I II I I


                                                                                                   HOUSTON POLICE DEPARTMENT                                                                                                                          FRONT PAGE
                                                                                                         OFFENSE REPORT                                                                                                                 Incident no. 072416202 M
  fl J1 t         t   I     I   f   I   t ff U f I I ff ff I tr            ff ff f It I        f   tl If fl If ff I U U U 11 f              I       I   rr   I       f   1 I fl f It I             f If I   I           I       I       f ft f ft U         rr   I II If ff I           I    rr   I   I       II I       t I I       f U tr II fl II


 ffense- AGG.ROBBERY D/W
 remises- COMMERCIAL BUILDING                                                                                                                           Weather- CLOUDY

ocation: Street no- 002001 Name- KARBACH
          Type-        Suffi~-    Apt no- S
   City-HOUSTON          County-HARRIS           Kmap-451V Dist- 3 Beat- 3810
ighborhood code-00253 Desc-FAIRWAY PARK,HEMPSTEAD GARDENS;DEAUVILLE PLAZA

 !gin date- FR 05/24/02 Time- 0004                                                                                                          End date-                                                               I                       I       Time-
 ;eived/Employee: Name-LAPTOP                                                                                                                       No.-                                                                                         Date-05/24/02 Time-0636
 ------------------------------------------------------------------------------
                                                                                                                          COMPLAINANT($)


   01 Business name-REALTY
      Address-2001 KARBACH #S;HOUSTON,TX 77092
      Phone: Home-(000) 000-0000 Business-(713) 476-9302 Ext-

  02 Name: Last-SEITZLER        First-LARRY      Middle~WAYNE
     Race-W Sex-M Age-51 Hispanic-N
     Address-2001 KARBACH #S;HOUSTON,TX 77092
     Phone: Home-(713) 476-9302 Business~(OOO) 000-0000 Ext-

  ---------------------------------------------------------------------------·
                                                                                                                                    ARTICLES

     01 Disposition-DAMAGED    Property tag no-0-0000-00 Complainant no-01
     Item type-DOOR                 UCR class-00
     Serial number-                     Value-$    500.00
  ~ription-THE FRONT GLASS DOOR WAS BROKEN BY A SMASHING OBJECT.   THE GLASS ON
   DOOR WAS SMASHED.
     NCIC mise-GLASS/                                            NCIC case-

                  02 Disposition-DAMAGED    Property tag -no-0-0000-00 Complainant no-01
                  Item type-COMPUTER             UCR class-00
                  Brand-COMPAQ          Model-5000 A*
                  Serial number-                     Value-$    1200.00
..,.._.. ....... ......,..._.,.,.'-       .,...,_ . . . . . . .   ,_    .. .._ ...... _...,._   ...                              _.._.._.._.,,_.._.   ,.,..._..._....., ... ,.._                                                                             "'"'''-"._, ....       LJ..1Ul..J

1 rt    rr     t     1    t     1     I    I    t   ff   rr   I   I   I H II J fJ rf fl I U           J I   rr   fl ff fl II f   II If U ff J f   I II I   I    I   I If I If I    f If I   f   J •I   I   U   I   tr 'II   n   t   rr   U ff f   I   ff t   J If f     f   I   t   I   It ff II   n   ff


~----~-------------------------------------------------------------------------


                                                                                                                                DETAILS OF OFFENSE


 try-DOOR-GLASS BREAK
 it~SAME AS ENTRY                                                                                                          Instrument used-SMASHING OBJECT
                                                                                                                       :.o ..

~PLAINANT  #01 IS A BUSINESS.  COMPLAINANT #02 LIVES AT THE LOCATION OF
'1PLAINANT #01.  SUSPECT #Oi BURGLARIZED COMPLAINANT #01 WHILE COMPLAINANT #02
3 THERE. COMPLAINANT #02 SHOT SUSPECT. SUSPECT #01 AND #02 FLED THE SCENE.
) SUSPECTS / BOTH SUSPECTS ARRESTED. EVIDENCE WAS TAGGED.   NO WITNESSES.


 'icerl: Name-ZA BROWN                                                                                                                    Employee no-                                                 Shift-3
 'icer2: Name-MA KHAN                                                                                                                     Employee no-                                                 Shift-3

 ·ision/Station #-NORTH/STA 1                                                                                                   Unit #-3Bl5N

   1 received: Date-05/24/02 Time-0007 Report accepted: Date-05/24/02 Time-0647




                                                                                                                                                      "
                                                                          Ex; bi .t P0 c "' rvJ t "' r (It)
                                case 4:08-cv-00443 Document 2-1                  Filed in TXSD on 02/04/08 Page 22 of 27
                                                                                                                                      99


                            1   do . with it?
                            2           A.   ~ollect                    it, place it, check it for fingerprints,
                                                             :~..:.;.



                            3   see if there's any type of print on it, and if there's not we
                            4 usually take it to the evidence, the property room, and tag it
                            5 with a case number.
                            6           Q.   Is that what you did in this case as far as taking
                            7 it, tagging it, and putting it in the property room?
                            8           A.   Yes.
                            9           Q.   And you're not a fingerprint person are you, I                                   ~ean,

                           10   a person who takes f1ngerprints?
                           11           A.   No, sir.
                           12           Q.   S0·'"YOU'di'dn'·tdo·that·with···this Stat·e'sNo. 11, you.


                           14

                           15
                                   "'
                                        A.
                                        Q.   Dtdc'' ·y:dt2:·.· N~·que s:t. :,t'h·a·t···t:re•;. tJ·on-eq
                                                                                                              ...                          •
-=---~+A-~---t.r----'V.,r't:~..,,~.;'it';:>:~·
          . ·1~            M..
                                            .:s··~''1Tr-.--------------------~-------

                           17           Q.   To~"'o/0tfr'''i"t'hat·':done?,

                           18           A.   A·~ tfn9;1:''was:•:;•d,i;sp a:t:ch ed~;., ana· ·that tin; ·t · feu•n:d- : nG> 'p·f·;i:ih\ts
                                                -                                   •   \    t




                           20           Q.   Now, we've talked                    abo~t      the Complainant taking you
                           21   inside showing you whdt happened, you recovered the weapon.
                           22 What db you do then?                       What happens then?
                           23           A.   Usually we gather all the things that we're going to
                           24 take to the property room and get the statement and, you know,



                                                                                                                                           •
                           25 we doh't find any suspect then we just basically start the



                                                                        MATTIE KIMBLE, CSR, RPR

 ...... .   ,~-..   --..
 J       ~    .,r
  ·. /·
THE STATE OF TEXAS                                                                            D.A. LOG NUMBER:774777
vs.                                                                                           CJIS T~CKJNG N0.:9033032694-A001
 SAMUEL ROY JACKSO~/)~o
 3119 AREBA
 HOUSTON, TX


NCICCODE: 1204 04
                  t:-v
                                  GJ
                                    rd ·
                                                  SPN: 00386651
                                                  DOB: BM 03 OS 56
                                                  DATE PREPARED: 7/24/02


                                                 RELATED CASES:
                                                                                               BY: mkb DA NO: 1827741
                                                                                             . AGENCY :HPD
                                                                                               0/R NO: 72416202-M
                                                                                               ARREST DATE: 05 24 02                                 •
FELONY CHARGE: AGGRAVATED ROBBERY                                                                    I!Urglary of a habitation and was finally convicted of that offense on June 29,2000, in Cause No. 819158, in the 174th District Court of Harris




                                                                                                                                                     •
:ounty, Texas.




 GAINST THE PEACE AND DIGNITY OF THE STATE.




                                                   ~
                                                        )
                                                                 INDICTMENT
                                                                             FOREMAN OF THE GRAND JURY
                                                                                                                                                     •
                                                               roDGMENT ON PLEA BEFORE JURY
                                                                                            e... ,,
                                                                                            ..                                                   ! .
                                                                                                                                                             .   .,.
                                                            COURT/JURY ASSESSING PUNISH.MENT

                                                           CAUSE NO.            q l ~0 L{ :3
     TilE STATE OF TEXAS                                                                                                                         DIS1RICf COURT
     vs.

      91ooy~J_£ft) CJa.Cks~
                                                                                                                       COUN'JY CRIMINAL COURT
                                                                                                                                  AT LAW NO._ _""-
     AKA______________________________
                                                                                                                       OF HARR:l$.£QUNTY, TEXAS
                                                                                                                                 ~~          ·   ...


     Dateof (O-Z~-o4                                                                                                         -~~Da·te of         <5-d-L{- Q :J_
     Jud    nt:                                                                                                                    ffense:
     Attorney for Q 1 1 , ,_1_                                                                                         ~
     State:            .Qt1C\
                        .L:I                                                                                       ~




     Jury Verdict:        GUILTY




 ~   Affirmative Findin
     ,Deadly
     w



                                 ~~iv·
      . .                 ,r·s   nla
     Fmc 1n the Amount o : _ _....:.l_ _ __                            0    FineOnly


     Time: '::]'     0 Q                                               days toward               days toward incarccntion,
     Credited:   0   0 D          incarcerati                          rine and costs            fine and costs                  COURT COSTS: S


       []        Nrunech~g~from~~~~--------------------------------------------------------
       []        Judgment Addendum incorporat~ herein by reference.
       0         Driver's license is suspended for a period of _ _ _ _ _ _ _d.ays/months/years.

       0         The Defendant is entitled t o - - - - - - days credit toward suspension of driver's license.

       0         It is order~ by the Court, that any weapon(s) seized in this ease is/are hereby forfeited.

       0         Educational program waived in accordance with Article 42. 12 Sec. 13 (h), upon a finding of good cause by the Court

       0         ln accordance with Section I 2.44(a), Penal Laws ofTexas, the Court finds that the ends of justice would beSt be serv~ by pimishment
                 as a Class A misdemeanor. The Defendant is adjudged to be guilty of a state jail felony and is assessed the punishment indicat~ above.
       0         In accordance with Section 12.44(b), Penal Laws ofTexas, the Coun authorizes the prosecuting attorney to prosecute this cause as a
                 Class A misdemeanor. The Defendant is adjudged to be guilty of a Class A misdemeanor ~d is assessed the punishment indicated above.

CRIMCSCB32 0312212000                RECORDER'S MEMORANDUM                              1
                                     This instrument is of poor quality
                                           at the time of imaging _____ _....
                                                    --- - - · -
     fx;J;;+ Dc'ci/f~l'Nr(ll)

     .~         ;.          .           C10~?JrJ['j;Cftf                          ./f/l                                       ,~ CTctcfcc§(W""" .n'J -~
                                                                                                                                                             l~d~ndam

                                                                                                                                                                                            •
           Th1s cause being called for trial in Harris County, Texas, unless otherwise refen:nced, the State appeared by her District Attorney as nanid
   named above appeared in person with Counsel as_ named above; or the Defendant knowingly, intelligently, ancfvoluntarily waived the right to representation by counsel as
   indicaled above in writing in open COurt, and the said Defendant having been duly arraigned and it appearing to the Coun that Defendant was mentally compet.c:nt and having
   pleaded as sho'NTI above to the charging instrument, both parties announced Tcady. for trial and thereupon a jury, to-wit, the above named foreperson and eleven others for a
   felony offense indicated above or the above named foreperson and five otherS for a misdemeanOr offense indicated above, was duly selected, impaneled, and sworn, the jury
   having heard the charging instrument·read and the Defendant's plea thereto and having heard the evidence submitted and having bcc:n duly charged by the Coun. retired in
   charge of the proper officer ID consider the verdict, and afterward )YFTe brought into Coun by the proper officer, the Defendant and the defendant's counsel, if any, being
   present. :ind returned into open court the venlict set forth above, which was received by the Court and is here now entered upon the minuteS of the Coun as shown above.
         - 1N: Defendant having previously elecled, in writing and at the time of his plea, to have punishmenl assessed as indicated above. And when Defendant is shown above
  ;to haV~; ~iected 10 have the jury assess punishment, such jury was called back into the ~ and hCard evidence relative..!0 the question of punishment and having bcc:n duly
   charged by ~ C(!Urt; they retired to consider such question and after having delibeDICd they returned into Court the verdict shown Wlder punishrilcnt above'; and when
   Defc:ndanl is shown -above to have elecled to have punishmenl fixed by the Cl;>urt, in due form of Jaw further evidence was heard by the Court relative to the question of
  ,punishmenl and the Court fixed punishment of the Defendant as shown above.                                 .                               "0..0'=::,                     .
           IT IS CONSIDERED, ORDERED, AND ADJUDGED by the Coun. in the presence of the Defendant, that the said jud~"be and the same is hereby in all things
   approved and confirmed;· and !hal the Defendant is adjudged gtiilty of the offense set forth above as found by the verdict of~~ and said Defendant as indicated above.
   Further. the Court finds the Presentence Inv_estigation, if so ordaed, was done according to the applieablc provisions of Ait. 4il~2. STA~E           OF TEXAS                                   NO.          0 913 04 3 01010                                                   I

                                                                                                                                         a~·

                                                                                                                                            w•
              vs.                                              IN THE 183 DISTRICT COURT


                                                                                                      COUNT~~;~~~
~Q:.~$9N ,' SAMUEL ROY          BOOKED ,?,:Z,'(-O d-
~CKSON, SAMUEL ROY                                             OF HARRIS
~CKSON,            SAMUEL ROY

:I..   USE NUMBER: 091304301010              OFFENSE·: AGG ROBBERY- DEA                                             '\_

::AR_S TDC: 0035                             DATE SENTENCED: 10/28/04
?N .. : 00386651                 SID.: TX01985103     DOB: 03/05/56     Rll.CE: B                                                       SEX: M
~LL:         7F4    0~           HOLD: BOPP
         01
) THE SHERIFF OF HARRIS COUNTY - GREETINGS:

   YOU WILL DELIVER TO THE DIRECTOR OF THE DEPARTMENT OF CRIMINAL JUSTICE, IN-
            DIVISION OF THE STATE OF TEXAS OR HIS AUTHORIZED AGENT, THE ABOVE
 ~I''I'UT·IONAL
 ~ED PRISONER IN YOUR OFFICIAL CUSTODY, HAVING BEEN SENTENCED TO THE TEXAS DE-
 ,RTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION AND ARE _DIRECTED TO ATTACH
 l THE COMMITMENT PAPERS A STATEMENT ASSESSING THE·DEFEND~~T'S CONDUCT WHILE IN
 .IL.
   BE DELIVERED, HAVING GIVEN'NOTICE OF APPEAL TO THE COURT OF APPEALS,
 1USTON, TEXAS, PENDING MANDATE FROM SAID COURT,-
 TI THIS WILL BE YOUR AUTHORITY FOR SO DOING.

    HEREIN FAIL NOT, BUT OF THIS WRIT THEN AND THERE MAKE DUE RETURN, SHOWING HOW
  U HAVE EXECUTED THE SAME. IF NOT EXECUTED WITHIN 90 DAYS FROM DATE HEREOF, YOU
  ALL NOTIFY SAID COURT, IN WRITING, THE CAUSE_...Sf......f..f.:-.~.LURE WHAT EFFORTS                      AND                                     HAVE.
  E,:N
     .
       MNJE
       . •
            TO EXECUTE SAME .                .••
                                                ....r 0 k'l~ C  ······-
                                                               0 ..
                                                                  ~P-''       •J




                                                WITNESS/'~J ~stGNAru¥'~Atm
                                                ON THIJ    i!r:               SEAL OF OFFICE,
                                                                   ~~_DA\ ~l OCTOBER   A.D. 2 04
                                                          ~- cifu:\R~                               .-. J$ ~E
                                                DISTRI ·.                                                                                                                                UlstrJct & County Crlmlnol Records
                           ~ ~----------~----~~------~------
                                                                          I !1.Q!ru! I 1Mt:1 I~ I T!I!D.JJ...W I     o Soprch I SPN Soptch I Pl S0prqh I Cpu! SOB [[Ph I
                                                                                                                                                                                 ,-s-(1
                                                                                                                                                                               :,..,...-'
                                                                                                                                                                                            .




                                                                                                                                                                               •
                                                                                 Case Trans:~ctions (QDOC)                                                                     -)




                                                                     Name: JACKSON, SAMUEL "R Y
                                                                                                                                         0
                                                 Case Numbe.r: 09524200101 Q
                                                     Of!"eOse; BURG.LARY {S.URGLA Y OF A BUILDING)
                                                Bond Amount:~ $0
                                                 Case Status: DISM-DISMISSEQ·;-

                          ,r
                    .-,( ··                                                       -------------------~·
. HARRIS COUNTY'JIMS- Criminal Subscriber Access Sy tern              Page 2 of2




                                                                                                 •
       08/04/03 MOTIONS            FILED                                              CFI 183
       08/04/03 MOTIONS            TRANSCRIPTION                                      SNU: 999
       08/04/03 MOTIONS            FILED                                              CFI 183
       06/18/03 PRECEPT/SERVE IND DATE R:!:TURNED                               HOW EXECUTED E
      DATE SERVED   06/1~/03
      10/28/04 COURT ORDER        DISMIS:3AL                                         SNU: 999
      10/28/04 DISMISSAL Rt:ASON   DEFENJANT CON                           ON ANOTHER CHARGE


               fi~4~!t~i9.i~i~~Jt'(~i~JM U!4:\fit::.:.,IM,.:.. ~~~~~lliH!!!~
                               b;iii¥~a~fDJMiY~t~~:/rm·.~mil

                              . §M.J:1§.0,' ~~ccet;slraator
                                      i.       ,/l2.'201113:34PM

                                      f~..,_             r
                                                        .          I
                                                                   i




                                                                                                 •
                                                                       \
                                                                   I \

                                                                   It
                                                                   I




                                                                                                 •
                                                             095242001010


THE STATE OF TEXAS               VS.                                                         IN THE 183 DISTRICT COURT
                                                                                             OF HARRIS COUNTY, TEXAS
JACKSON, SAMUEL ROY
                                                       JUN 1 t 200S
DOB: 03/05/1956                                                                              BAIL $ 0

                                                                                             FIRST SETTING:

================~=========~====~==============~================================


~~~:~;~;~~•e=::::=~::~~~~~:!!::!f!~~~~::::::::::==~~=qg2~J!&L.=                     .                    ~                '
TO ANY PEACE OFFICER OF THE STATE OF TEXAS:                                                          ~
                                                                                                  olJ/
YOU ARE HEREBY COMMANDED TO ARREST JACKSON, SAMUE~~y IF HE IS TO BE
FOUND IN YOUR COUNTY, AND HIM SAFELY KEEP, OR S00 ~0VIDE THAT YOU HAVE HIM
BEFORE THE HONORABLE 183 DISTRICT COURT IN AND/~SAID COUNTY OF. HARRIS, AT
THE COURTHOUSE THEREOF IN THE CITY OF HOUSTON~~

        ·                                  .       .        INSTANT,~~
THEN AND THERE TO ANSWER THE STATE OF TE~~PON REINDI.CTMENT .
PENDING IN SAID COURT CHARGING HIM WITH ~GLARY OF A'BUILDING
                       .                                              0~
                                                        A   FELONY~
FILED IN .. SAID COURT ON                  06/1~/2003 -~U
HEREIN FAIL NOT, BUT OF THIS WRIT ~EN AND THERE MAKE DUE RETURN, SHOWING
HOW YOU HAVE EXECUTED SAME.   IF ~T EXECUTED WITHIN 90 DAYS FROM DATE
HEREOF, YOU SHALL NOTIFY SAID      , T IN WRITING, THE CAUSE OF THE FAILURE,
AND WHAT EFFORTS HAVE BEEN   1!, ,  TO EXECUTE SAME.
.                                                      {~                                .
IN WITNESS WHEREOF, THERE~~ SET MY HAND              ·~~·· SEAL OF THE COURT, AT
                                                                            AJ*15(:
OFFICE IN HOUSTON, TEXAS ~ v06/18/2003. A;l~~tt)~6':. :. · .

            I   ~;                      0©                     CHARLES~~qilliS~E,
                                                                                .PISTRICT CLERK
                                   ~                           HARRIs ~~~.:;TEfAS

                           o
                               o0-.(f!jj
                               ({;))~                          BY
                                                                       ~~
                                                                       ~
                                                                             ·.JV_ '
                           ~                                           ..     ~·v                    DEPUTY
.               .    .J5)                                                   ..,              {.
INITIATING ~~~z.,"'! JOHNSON, DANA MONET                                            .•.., ·•·

                ,.                                          RETURN

WRIT RECEIVED      ~ I~ ~AT 1.1:(..:;Ao' CLOCK AND EXECUTE!? BY           .;J,:.,
ARRE.STING THE DEFENDANT AND ( 1) PLACING HIM IN JAIL IN HARRIs;; ~TY, "t~~s
ON       ~- ~            I~ I AT ~·CLOCK, OR (2                           .;.
HIS~ **~GUi'EQ :laFf~E                   .                                          n
(CR .            L    LE ACTION .   .                            • 1~~ G\ 1'.1\\' I(.:J~L
                                                                                                              ·)~, \ vH

SHERIFF OF HARRIS COUNTY                       I   TEXAS              LV) 7             =                               ..
BY 'GS:~ ... 16       c .....J . QO~~ADGE                             NO.
)        CHARG~
     CAUSENO.             ~
         fJ3_
     THE STATE OF TEXAS                                                              DISTRICT COURT



~~~ooumv,TEXAS ~
     TO THE HONORABLE JUDGE OF SAID COURT: (check one)



     0                                                              (name), the DEFENDANT m the above styled and
     numbered cause respectfully pet1bons the Court to appomt counsel to represent h1m I her m th1s cause and would
     show the Court .that he I she IS fmclllc1ally unable to h1~ attorney         C~


                                                              ~~
     0                                                              (name), a WITNESS m the above styled and
     numbered cause respectfully petitions the Court to appomt counsel to represent h1m I her m the mtercsts of
     JUStice and wouJd show the Court that he I she 1s fmanc1ally unable to h1re an attorney


                                                              W1tness

                  Sworn to and subscribed before me on thJS, the _ _ _ day of _ _ _ _ _ _ __,200_.


                ~~~~~D                                        ~                           ~*
    "£      c~~c:L o~ .
                  0\        .     \\\\l
                                                              D;utYi)trlct Clerk
                                                              Harris County, Texas
                                                                                       rf'~
                                                                                       y
                          \a~                                                        ~
                  lU\..         n'l'J· -teY.ot}   ER APPOINTING COU~L
                  ~· C()\J -:1iil!l                                              ~
            ~'I                                   on/~ d:                  ~~e Court determined that the
                                                                             0                •


                          is, the LQ.:_ day
     above named defendant I witness              ~~davit s~g
                                                          o,._\9
                                                                 that he I she ts without counsel and ts
     fhiandally unable to hire an attorney. The Court ORDE~at the attorney listed below Is appointed to
     represent the defendant I            wl~ = : 7 v e In th~                   ·                      .

    ~0~
     Attorney   ~
    s-tf()i ~ ((_'§>-

     ...Z4
     City     .
                                    ??W'l,State   (3)   Zip             E-Mail Address

    l/17ftPiz.lol ol~~
     Bar Card!SPN Number

    I ?1?91 /I-
     Phone Number
                           P1~12-k"l
                             ~
                                     $1/ I




                                                    DISTRICT CLERK
                                          .   I      .   .




QJ.      rk   llAE   NIJ       ekmriiiU   rkr     CA/_rr/~7/;Ej' ric:- umaztd:r/t,,y.
() f 1 Th afi~111E         !




ESOOSS
A
                                                           -..-   esc   so


                          e                            e
       . (iu;.rE
. ..

        J:, ri',e-     I~J/lcl _.;;;;//{-~I Ll/saicr Cvnr
                   !lA 19,t /.s r; ?' 7
                                   N      7$ ;< /1 J
 ..
t)./11/J;;;;?E ltJENO IJI/Ir/r Jy //Nf ~,m; t?ll wNAJes Jt;
  irlr /llie~ E'rl ol.f!E.t~JEj ; # · rir A.f..5E.f.f;~~~ t?fl(::J,e .
                                                 17



 i M'it) /,..t ri~ A'#/JtVkfr :I de /J/Sr ,dCr (177D;M£1
  ;"tt /IN'/; /1'/E'AIO; li~rlo't ~tvr-"/fN.e.mr.vr-/ly,r.w~
  ;wiE,-J/rR .5VCh -f"Vff/JJ.e'N/f Wr.R~~/'1/rd t'P£ ?J;P#/
 l ttJ)/t-)    m/y)r           /)irrl?E~Q 7P .r/~,/E/l 4E
                                  J.r    /iNtj
 ;yv//r P,l £#NPC.e',VCE t?j/ dil~/,..c;./V~NT. C?A' /_/E
.; 'hlllfj,rn;,;'; 1':11 AA/y .fpc~~ ,#£fEr/# /~5 ?5c.
 I                                                          o~
 i                                                          ~.
 ; .4~tNrEd                                               Q~ iJefl//Ec/
 i         .                . .                 ~                    ~           -
r;:; Jl~~r ~J'c/./:f";rpi!J/k· 7/i"gA~ ~y .4lV E;;£rr-,.vEnr
    ()fll"r?cr~ '..> O,f_ /Z-9r~1. £"5 ?Jil rk _s;.rNr tljJ 7/r G//.ve-
                                           4




  :IVtJI /J?/Ic/r A V/il1t? 'Jr /0 /.fe- JJ.ehN/#.,r!Tj ?4r ;5 ·
  : ()/1°/'A 1°.-f/ rj,        >p...frcvT'C)A!f /aJ_5p_>/(::; ~/ t?#cl /IN~ /Ill
  ;E,xcu/);Art;.RY ~vld.r»rE tJA ZlhRm/Jr/·~A~ /'d //;vtP.R
 !tJf/ rhr c/i:Jfo~~                           .k..vorE/o/l&-'.f

 ;/
 ; 1.:1M'~~~
               ~    .                                        j)EN/~j                 '
·:    .   ~             -         .     ---
q) ri;J !/A~E..f-r
               MA'~/IA/T tJ I) !)~;:;.~.~cl,t;.vr ,_9qr/ IIJitj
· :AFht4vl'O Jv;;,J?PAr/~9 r;{~ ~/67 lf//l..t>,(J;Ihvr
 ;c~A     N't'?cl                                                /)4"/1/./~?"d
 .                      .                             .

@ .,-je _tJe-hAI~E f&fv6r r~r "_5r.l'£,vr~l/';c ?Zrr
~;~£' .CP#cfrc/Er~ /dA' j}, (~




           OJ   rk   1?-k-#~ . .~r   C/-1#1'1()/   ,f/IN); ftJ ro n//1/
           w/l'i ot/r .f/1/'?1 J#~£m/JT/~-¥ ~uri Lt.fj/Ftr/C::, A/ c ~A/
           ;ir- h-///vdA~Vr h~ /A11.E r-k ~1.:--/-f-v_;.r ro r.l~
            (~,ff.EJ Af19t~J/ ~~~--.
..
__   ,;..




            ·~   r£-:s.   /5   7P    G~r/' h;   /k r   A   ~tiC:   ,QiftCI G.RRrcr    ~f
             ; t>!l y-j~   ~&ftJ/~9 fNJ'UtJ/ne.N/            ?1/..t.r   tk~vv~~e-/ TE
             ; Jb.s/:S-t/l,.;r IJ/:srt€/'rr /!7/CJ~#elj       6P"/       /J?J   1-&~~~D..r
             .c()//rr   7/.Y /IJ     1-11- ~()() tJ .
                                    f/lyl! 'I
c. •• '1
    /:I'



                         ff




                        JJl
                                     .
           iJEh>/~#~ /~ --vtJ7 ~a- 7ii C:d.,e/~
           h/1/r/ ?~,E /,(3- ?Ati.J/ /~ 4-/i"MJE GP~£/,

                                           ..   c
          r£    c~v/r/ 5~v/cl /l/t6tcJ       d          ,ar/?~.t/r­
          rk /l!jk       7P k/.-?f-->/~ .hf,..,se-# _z;;;, ~
          ;~;)t;,/E _s~;~r/ Cv~.                 ·




   G~-, .
.     '~
                                                                                                                            age 20 of 27 74




-·             1

               2
                                           D·l·0···i.:t-he, ·;:po 1 i c-e"·'o.f,:f':~:ce:r..:s .take Nte'S~e'W!i):f.l'elil0~Gt!J•~p,h s?

                                           Th:ei:~+0-r:l'8'5· ; l·•:di-:d, not. :;take \we.r:e. ~t;akeJti;;';py S'Om;e:one·.:~W;i•t•h. .                        •
               4                 Q.        W~re·;·the:y>aJ·l            taken that night then? -
               5                ~-         N,o . , .sir.
               6                 Q.        Which ones were taken that n;i·ght?                                  By the way, the

               7     ph'Ot@:!)j•rr:J•f?
                                                 •'




             10                  Q.




••           13
             14
             15      an·g 6>
                               . {jl.
                                  Q.
                                           R~tr.~ifi$' ·.'

                                           Al~ ··r~·ght.

                                         ·Are   t·Mo·se·   t~e:
                                                                  ·I 've··got ·thr-ee· . .·photog•r:·a'!l>hs... her,:-.e, 9, · 10

                                                                      o.nes.:·. t:hat.:y.o·u took?
                                                                                                                                                            :
                                                                                                                                                                •
--~~:.._.;..----={A.~·=-)_......:Y-=-·e;s_,
            ·16                             i·~··.-~s·:t:'r'f ··t'he ' ---~a·re .
             17                   Q.        Are.: those the orll y ones ·.YOV- -too-k?
              18                                                                                                                               ,   .....·
                ..
              19                  Q.        Do·:•y·ou"-"know,·•wher:-e-. they a.r:-e?

              20                 {£7        ·N;e,;,~5]:: ·don-' t .
              21
                           .                                                   .                                                      I    '


              22     w~u·l·d:,.'have:e·;'·Y·e·a·:-·-i             Case 4:08-cv-00443 Document 2-1                                   Filed in TXSD on 02/04108 Page 24 of 21108




e    1

     2

     3
                      Q.           (BY MR. SCOTT)
                                                  THE COURT:



          else had any knowl ed~fe in your investigation as to what
                                                                          That's sustained.

                                                                         Were you placed on notice that anyone
                                                                                                                                                        •
     4    occurred out there that morning except the complaining witness?

     5                A.          That's correct.

     6                Q.          And you and Officer Brown were not witnesses as to

     7    what occurred, you showed up after the fact, did you not?

     8                A.          That's correct.

     9                Q.          So once aga~n the only witness that you interviewed

    10    about anything that had to do with this offense was the

    11 ·complaining witness, right?

    12                A.          Yes,            sir.


e   13

    14

    15·
                      Q.          Di''ti"''take•.··any.

          !l;~i,Qlh t•1',C:,ene-un•it                                   or anyeme
    1 7 els.e' w4 th the ... Heu:s•ton · Po·l i ce'"'flepartment·· came····and-·c't:0ok
    18    phpt·og:vaph·s•-:oou:t.-tJ~e:r;e?

    19                A.           Cr:j!me.- s.ce,ne, umt·t :wa•s· not •P:GJ;j,;ceo. O.epa.r4:illen t ·.. j n                  .ry.e:J~a1t.i,Q11.1~:o :'titJ~··rfi~f)v-e;s~t'                 Ca.~e 4:08-cv-00~43 Document 2-1                        Filed in TXSD on 02/04/08 Page 26 of 27 "f'if 1


          1

          2

          3
                        A.
                        Q.
                        A.
                                 We determined one hit the back of the trunk.

                                 That's in the car, yes, sir?

                                 And·th'en the other twowent into him.
                                                                                                                                                   •
         4              Q.       Into him referring to the person he shot, right?

         5              A.       Yes;1 exactly.
         6              a.       So,~.      i f there's exit wounds in him, were you able to-

         7 find that bullet once it exited him?
        8                              ..
                                             MR. HART:           Calls for speculation as to whether

        9      there were ex.~ t wound-s.

    10                                      TH~_   COURT:          ·sustained.

    11                  Q.       (BY MR. SCOTT)                  Were you able to find any bullets,

    12         projectiles          o'r otherwise, at the scene of this shooting?
                                 No.~ ..



                                                                                                                                                   •
     13                 A.
                                                                                                                                           '
     14                 Q.       Did you talk to the man out there as to the location

     15        that he was iri during the shooting as well as where he says the
                                      ..
                                       ..
                            '
    -1_6       suspect was cfuri ng the shooting?                                 Did he 1 ay all that out for

    17         you during          th~       in~estigation?
                                      :.·


     18                 A.       Yes.\ sir.

     19

    20 ·t,~"e1""e~,'e~S"..,i·l€f:e~~~tit4ire\~:k'fl~i              Case 4:08-cv-0044                                 iled in TXSD on 02/04/08 Page 1 of 27                         76

                                                                            • .1.1.'




•
                                                                                                                                       /
        1             given opportunity to make summation                                  r~marks.

        2     "                              In addition,            upon request,                    you may
                                                                                                      ·~":~


        3             request to      s~,e    any of ·the evidence which £1
                                                                         -..s~ peen

        4             admitted during the course of this trial.

        5                                    (Court's Charge read t¢. the jury.)

        6                                    THE COURT:             So, with that,                    that

        7             concludes the reading of the                      ~ha~ge.                  At the

        8             conclusion of the' argument,                     the bailiff will                            ~ay     this

        9             Charge on the table in the jury room.

       10                                    You may proceed.

       11                                    MS.    KIBLER:          rhe State will waive the

       '12            ri~ht     to open· but reserve the· right to close~

       13             Your Honor ..




'      14                                    '!'HE COURT:           Then, Counsel, you may

       15             proceed.

       16 .                                  MR. · SCOTT,:          Thank you, · Your Honor.

       17                              CLOSING ARGUMENT BY ·THE DEFENSE

       18                                    MR.    SCOTT:          ~adies        and        ~entlemen                    bf the

       . 19           jury,     I appreciaee the                a~tention        ¥ou•ve showri during

       20             the   pr~sentation            of this case.               The Court has .·now                  ',




                                              :     ·,      f              lJ          '    .'    '           '     :.
       21             . told you what        .sh~    would do when we                  ~tarted                    all this

        22        Q   p.nd that is      gi y~ you the Court's Charge.                                         This is. the

        23            guidelines and_rules by which you are to deliberate.
                                                                                                                              ..   ~
        24        ~We told you abdut                     the indictment.               This follows out
                            .


'•··
        25 :          and tells you          ~he         words and the phrases that are



                                                    ~ATTIE         KiMBLE,         CSR
                              Case 4:08-cv-00443 Document 2-1               Filed in TXSD on 02/04/08 Page 2 of 27    77




                                                                                                                           •
.,.~                      1      defined in the law and that you must follow.
'•.

                          2                                 We also told you that it's your

                          3      responsibility
                                          ·.. .
                                                to determine
                                                    ~,:-;
                                                                                   wha~   the facts are .

                          4      Disputed facts,                   a    jury resolves disputed facts.            My

                          5      client has entered a plea of not guilty.                              It

                          6      brought -- once that happens, a person goes to trial,

                          7      a    j~ry   is selected.                  That's what happened.

                                                            You must therefore,             as a juror, analyze

                          9       the evidence, base your decision solely ~~on that

                     10          evidence, and a true verdict render.

                      ~1                                    S ')       wh.a t do you have to look at?

                     12                                     The case did not take very long.                    The



•                     13

                      14

                      15
                                  circumstances under which it happened took less than

                                  10 seconds,

                                  of time,
                                                     15 seconds.

                                                  it was phenomenal.
                                                                               I mean,     such a short period

                                                                                     But regardless of the
                                                                                                                           •
                      16          length of time that it took,                       it's still necessary for

                      17          to you break down all the conduct, analyze the
                      18          conduct, and see if the spoken word coincid~s or

                      19          correlates with what the physical evidence shows when

                      20          you have physical evidence.

                      21                                    There ie physical evidence in this

                      22          case.      There's a great deal of physical evidence in

                      23          this case.          But there's also a great deal of issues

                      24             that have not been answered.



·-                    25                                    Now, you got a complaining witness that



                                                                        MATTIE KIMBLE,     CSR

                                                                                                                           •
       -   ·-.--   ·---   -------------~-
                                              _______ .._________________________________________
          Case 4:08-cv-00443 Document 2-1    Filed in TXSD on 02/04/08 Page 3 of 27    78




•     1

      2

      3
             talks about bei:-.g on 'the phone at 1:30 in the

             morning,    talking to his daughter who was in Plano or

             somewhere~like      that wheQ he heard the window break,
                                                                                            •
      4      the glass break out of the door.               Well,    we know it's

      5      not 1:30.      It can't be 1:30, because it has to be

      6      before 12:09.

     n                          Why do we know that?

      8                         Because the officer wrote down when he

      9      got the call,      two minutes later he got there.                You

     10      say, well, wait a· minute.            We're talking about things

     11      that happen, people don't really know.                  Well,    that's

     12      true.     That's true.         But what it tells you is that



••   13

     14

     15
             things are not necessarily as precise and accurate as

             you would normally want them to be before you make a

             decision such as your being asked to make here today.                          •
     16                         So we know the time frame's off.                Well,

     17       12:09,   12:06,   12:07, 1:30, what difference does it

     18       make?    Well,    that's the difference it could make to

     19       you if you wanted to analyze and be a critical juror

     20       and find out what was going on .

     21                         He talks• about the man that he says

     22       came into the building, carne into the building

     23       through the' 'lllindow of the front cdoor, which is

     24       Exhibit 3, all right.           Exhibit 4 shows that front




•    25       door now .    But, of course,        it,



                                      MATTIE KIMBLE,
                                                         likewise,



                                                            CSR
                                                                       shows the




                                                                                            •
    ·.        Case 4:08-cv-00443 Document 2-1        Filed in TXSD on 02/04/08 Page 4 of 27   79




•         1

          2
          3
                 blind as it appears now and it appeared, according to
                 the officer,
                 damage to·
                                      the same on that night.
                               the";~.~.    blind out of about one,
                                                                           There's only
                                                                            two, three,

          4      four slats.          The bottom of that blind is absolutely

          5      intact.     There is no damage to the bottom of that

          6      blind.
          7                                Well, does that make any difference?
          8                                We'll put it together in a minute for

         ·9      you.
         10                                No. 5,   ~ikewise,    a picture of      th~   front
         +1      door,     the same blind.            This shows you other things,
         12      though.      This shows you basically from the doorway,



•        13
         14
         15
                 which is the dovrway which is in No. 7, you come
                  through this doorway and you go into the room, which
                  is No.    5, all right?            You come out of the door and,
         16       as the Prosecutor was standing approximately right
         17       here in this location, where the man says he was,
         18       looking out this door, right in this doorway,                       looks

         lS       and sees a man crouched down, he says, over here by
         20       this desk, okay?

         21                                EverybodY on the same page?
         22                                That's what he said.         He even got up
         23       and demonstrated with the little garbage can and he
         24       bent down on one knee where he says he saw the man
                                                                                         .
         25       with the knife in his hand.                 The man's back would be


                                                MATTIE KIMBLE,      CSR
                 ...         Case 4:08-cv-00443 Document 2-1           Filed in TXSD on 02/04/08 Page 6 of 27
                                                                                                                81




  •                     1

                        2

                        3
                                consistent with the medical

                                impossib~e.      ~It's
                                                               That's what he says.

                                                                              retords~
                                                                                           But it's not

                                                                                             It's

                                                                   physically impossible to have
                                                                                                                     •
                        4       occurred that way,                  according to these medical

                        5       records.      Because it tells you in here that the man,

                        6       as we've shown,                  was shot here on the under side of

                        7       his arm and it talks about a fragment of the bullet

                        8       b~ing   in the         ma~·s        wrist to this day.        It couldn't

                       ·9       have happened like the man wants you to believe it

                       10      ·happened.

                       11                                      Holding the knife out like this is

                       12       physically impossible for him to shoot where he says



  •                    13

                       14

                       15
                                he was over here.

                                 like this.
                                                                    Unless the man had the knife up

                                                   That allowed an entry wound and that

                                 allowed the trajectory up to his elbow.                         That's what         •
                       16        it says,    but the man said he held the knife like

                       17        this, made no gesture, did nothing.

                       18                                      Shot through and through in the leg ..

                       19        How do we know he's shot through and through in the

                       20        leg?    The man wants you believe that while he was

                       21        still -- becau::"e I ask40ed the man,                 I   said, are you

                       22        sure he didn't turn or·do something?                        No, he did not.

                 ..    ;23       He stood and he faced me and I                    shot him twice, pow,

                       24        pow.



  ••                   25                                      We have a gunshot wound to the mari's



                                                                   MATTIE KIMBLE,     CSR
                                                                                                                     •
       '~
v·w.""'i'~:«..
                 _________________             .........   _
           Case 4:08-cv-00443 Document 2-1    Filed in TXSD on 02/04/08 Page 7 of 27    82




•      1

       2

       3
               leg.     It's in the medical records.

               and through gunshot wound;

               out the O'the,c side.
                                                                 It is a through
                                                      That means in one side,

                                             The man is standing facing the
                                                                                             •
       4       complaining witness,          he is backed up because of where

       5       the man tells you the Defendant was kneeling right in

       6       front of the desk.
                              ('

               /
      7                            The officers who spent an hour out

       8       there looking for evidence could not find a bullet or

       9 ·     bullet fragments,       a spent bullet anywhere in that

     10        office building.        There's a bullet because ·he said he

     11        fired the bullet.           But we know where one bullet is.

     12        It's in this man's arm.             You know that because of the



•    13

      14

      15
               medical records.        You know there is another bullet

               somewhere because we got a through-and-through hole

               in his femur.        And it says that in the medical                          •
      16       records.       But we can't find a bullet in the office.

      17       We can't find a bullet in the desk ..               We can't find a

      18       bullet anywhere.·

      19                           We say, well, what difference does it

      20       make?

      21                           Well,     i~   makes a lot of difference.           It

      22       makes a lot of difference because you would have

      23           tangible proof other than just what a man says, a one

      24      ·witness who says something,             supported by the result

      25           of the firing of the gun.          You'd have that,       if you




    -······-·····--·-------
                                       MATTIE KIMBLE,        CSR
                                                                                             •
      .!                                                                                             83
                      Case 4:08-cv-00443 Document 2-1     Filed in TXSD on 02/04/08 Page 8 of 27




•           1

            2

            3
                         found the speLt round and they looked for it.

                         couldn't find it.

                                          ~But     you've got something else in the
                                                                                           They

                                                                                                          •
            4            medical reports.          Not only do they talk about the

            5            through-and-through gunshot wound to the femur,                     but

            6            they show throuqh an arrow and through a diagram in

            7            here that it was an entry in the back and it was exit

            8            out the front.      .Exit in the back -- or entrance in

            9            the back,      exit out the front.          Shoot from there to

           10            here,   and it would have to enter from the back.

           11                               Why?

           12                               Because that's what the medical records



•          13

           14

           15
                         say.    The man would have to be facing this direction,

                         would have to be with his back to the man when he's

                         shot.     And that would,        likewise, be consistent with                    •
           16            him being shot in the back of the arm.                   So,   the man

           17            isn't facing him with the knife.                He isn't about to

           18            attack him with the knife.              If he's in the building
                 '!
           19            at all,    I   submit to you he would have to be facing

           20            away from the man when he's ihot.

           21                               But    tha~   still doesn't answer the issue

           22            as to where is the bullet.              Where is the bullet?              The

           23            evidence could lead you to believe that the man was

           24            out the door aLd was shot in the back.                   And that

           2.5           would explain no bullet, no spent roune, other than

-~·
                                                   MATTIE KIMBLE,        CSR

                                                                                                          •
        ..!         Case 4:08-cv-00443 Document 2-1    Filed in TXSD on 02/04/08 Page 9 of 27      84




•              1

               2

               3
                        the one that he's got in his arm.

                        orie forever.

                        he's   sho~--~then,
                                                                         We can

                                           But if he's out of the building and

                                                   you say, well,
                                                                                   tr~ce




                                                                        what are you
                                                                                            that

                                                                                                        •
               4        talking about?       What are you talking about?

               5                           ~ell,      I'm talking about somebody that

               6        might have had too much experience as a reserve

               7        officer who might have had a burglary and

               8        overreacted.       We might have had a person that is

               9        junior G-man who wanted to do his own investigation
                                                                '
              10        and take his own pictures and shdw you how much this

              11        chunk of con~rete wei~hed.

              12                           Of course,. that brings up another


••            13

              14

              15
                        curious thing .      The officer talks about that,

                        out there and finding the knife,              which,

                        one bothered to see if there were other knives like
                                                                                         going

                                                                                of course, no
                                                                                                        •
              16         that knife in the kitchen.            I don't know if those

              17         come in sets or not,          I don't have a clue.         But it

              18        would be curious to know if there were other knives

              19         like that knife in that man's kitchen.                 Nobody

              20         bothered to look for that that we know of.                   Perhaps,

              21         it didn't occur to them.            We don't know.        We don't

              22         know what was done out there,              do we?   Do we know?

              23         Do we honestly know out of all those officers what

              24         anybody did?

,,,           25;                          We had a print guy.           One man who came
 ••••


                                                 MATTIE KIMBLE,        CSR
                                                                                                        •
                                                                                            85
         Case 4:08-cv-00443 Document 2-1      Filed in TXSD on 02/04/08 Page 10 of 27




•    1

     2
     3
              in and didn't know anything about any of it.

              said,    I'm a print man.

              anything .sometime,
                             ·~···
                                                 I can get prints off of most

                                          sometimes you can't.
                                                                                He just



                                                                         The guy that
     4        actually did any of the print work, we don't know
     5        what he found cr didn't find.                We do know he g6t a
     6        couple of smudged prints.              We don't know about that
     7        knife.    We don't know about other knives that were
     8        dropped that night, and we don't know anything about

     9        this big chunk of concrete.
    10                               The officer never mentioned that

    11        concrete, did he?
    12                               With all these pictures that the



•   13

    14

    15
              concerned Complainant was taking because why?
              the police 'weren't doing it right or something.
              Something was wrong,           I   wo~ld   assume, because he saw
                                                                                 Either




    16        fit to take thP only pictures of the scene,                     the only
    17        pictures of·the stuff.              Well, not even the scene.             I

    18        take that back.           ·TheDA's office goes out there two

    19        weeks ago,     they take these pictures.               They take these
    20        scene pictures a year later.                So,   the fellow didn't

    21        even do that part.             Bat we .do know that No.         6 shows

    22        us the computer.           I'm curious as to why a person

    23        would cut the computer cords as far as just
    24        unplugging them.           I   don't know, maybe there's a



•   25         reason for that.          You can cut them quicker than you



                                         MATTIE KIMBLE, CSR
                                                                                                               86
•   10..   •.        Case 4:08-cv-00443 Docur1ent 2-1           Filed in TXSD on 02/04/08 Page 11 of 27




    •            1

                 2.

                 3
                           can just unplug them.

                           I don't know that.

                                             :~-.;
                                                                   I'm not a computer person,



                                                      Takes a picture of what he says is the
                                                                                                          so

                                                                                                                    •
                 4         knife that the man had.                    I'm having trouble seeing

                 5         any concrete block, any concrete anywhere.                           You think

                 6         this size, you think the officer would have seen that
                 7         oh, yeah,     I know how he did it, he broke out the

                 8        .window with this chunk of concrete and it was laying

                 9         inside the door.                  I asked him what he saw.           I think
                10         my· exact phrase was:                 Was there anything of interest

                11         to you beiides the computer and the knife that you

                12         saw there?                I think that was my question, maybe it

                13         wasn't, but it was something like that.                          Not a thing.

                14

                15
                16
                           Not a thing.
                                        So           th~   officer doesn't even know about that
                           until the guy brings it down here in his own little
                                                                                                                    •
                17.        satchel to mak: sure you get to see it.                          Wh1ether i t

                18         is or not,         I don't know.            Whether it's the same

                19         brick,    same rock,               same anything.       The officer sure

                20         cah't testify,                  he cari•t help you with it because he

                21.        9oesn't know               anythin~    about it.
                22                      So, we're back to the same man.                       The same

                23         man that we know is not being accurate with us when
                24          he talks about shooting the man.                       He carinot be

                25          accurate when he talks about shooting the man because



                                                              MATTIE KIMBLE, CSR
                                                                                                                    •
                                                                                                           87
            Case 4:08-cv-00443 Docur,,ent 2-1               Filed in TXSD on 02/04/08 Page 12 of 27




•       1

        2

        3
                we've got medical records that disproves everything

                he says in relation to those injuries.

                Makes it physically
                         .
                                    impossible for it to occur .
                                    •'    ~-~
                                                                                        Everything.
                                                                                                                •
        4                                       But you can be a law enforcement minded

        5        to    th~    point          ~o      say, well, we don't care what that's

        6       about, we still want to convict this man.                                     But that's
        7       not your job.                        It's not your responsibility.                  Your
        8       responsibility is to listen to the evidence and,
        9       based only on that evidence,                         co~e      up with a verdict.

       10                                       The State has that responsibility.
       11        It's their burden.                       It's their    job~         Ten to

       12        fifteen                 I'm not sure.           I don't want to mislead



•      13

       14

       15
                 you.        A number of officers went by there, went

                 through there, did all this stuff.
                 We don't have print man here.
                                                                        I ·.
                                                                                 We got one here.
                                                                        We don't have
                                                                                                                •
       16        photograph~ h~re.                       We don't have anything.                  But ba.sed
                                                --------------------------------------------------~-----
       17        upon that type of evidence,                        the Sfate wants you to
                                                                                              I

       18        convict my client.                       I think if you read the Charge

       19        and read your responsibility,                         the weight of

       20        testimony,              those type of things,                 that you realize

       21        whatever happened out *there, we haven't been given

       22        enough information to know.                          As I said, kind of like

       23         "Wheel of Fortune."                      How many have been right up to
       24        the last two letters and missed it,                                 like the

       25         Prosecutor's grandmother?                        How many have come right




-,--,.-----------------·----··-------------------
                                                        MATTIE KIMBLE,         CSR

                                                                                                                •
                 · - - - - - - - ---------   -----
           Case 4:08-cv-00443 Document 2-1   Filed in TXSD on 02/04/08 Page 13 of 27   88




•     1

      2

      3
               up to the last letter and missed it?

                                  You're not being asked to get

               We're ask'ing:.-you to be convinced beyond a reasonable
                                                                            close~          •
      4        doubt.     Because it's not just what happens when you

      5        go home.     It happens to the system.              It happens to

      6        this process.       And this process is dependant upon

      7        people taking an oath and listening to the evidence.

      8·       And if it, is consistent and if it is believable and

     .9        it is logical and it all fits together and it makes

    10         sense to you,      then convict my client.

    11                            But if it doesn't,        if it doesn't fit

    12         and it doesp't make sense and it's not consistent and




                                                                                            •
    13.        it's not logical,       then you react to that as well

     14        because you don't have a responsipility to convict.

     15        It doesn't say a true verdict render, which is a

     16        conviction.       It means a true verdict based upon the

     17        evidence; and the evidence shows you that that man,

     18        whatever he was doing out there,             he was not shooting

     1S        my client in the front.

     20                           And you know the other things that are

     21         so inconsistent here,        that if you had to go buy a

     22         used car or something like that,             based on this

     23         information, you'd never buy it.              This is a heck of a

     24         lot more important than a used car deal .
    . 25                           Thank you.



                                        MATTIE KIMBLE,       CSR
                                                                                            •
                 Case   4:cti~RRJ~ocuOJJ~;T¥illcfQS:aJTJ\k4JO~$l;fil~T27
                                                 Radiology Services Consultation
                                                           ~edical    Records Copy

 NAME:              JACKSON, SAMUEL                                    MR#:     436-36-13-8

 DATE OF BIRTH:.            03/05/1956                                 ORO#: 90004

 SEX: M                     AGE: 46Y ·                                 ORDERING LOCATION: EMERGENCY CENTER

 ROOM/BED:                  5523-                                      ACCESSION NUMBER:      5513196

 ORDERING DR.:              LANE PATIEN M.G.                           ATTENDING DR.: BRADFORD SCOIT M.D.



                                                           ***Final Report***

DEPARTMENT: BTGH EMERGENCY CENTER RADIOLOGY
CPT CODE: 73090
Exam(s): BEC  0057-                           FOREARM 2 VIEWS MIN -RIGHT ·
                                              May 24 2002 2:45AM (End Tracking Time)
                                              2 VIEW RIGHT FOREARM: 5/24/02

COMPARISON:               None.

CLINICAL INDICATIONS:                      GSW

IMPRESSION:             1. No evidence of acute fracture noted.

                        2. There is a bullet fragrrent overlying.

                        3. Prominent esophagus due to swelling ofthe foreann with air visualized in the soft tissues.
                        Recommend clinical ~orrelation.

DISCUSSION:             The bones are well mineralized.


SNSMK!oa


                                                                  ~

The staff physician below has personally reviewed this exam on the date of dictation.




REPORTED BY:                 SALAMAAN AHMED. M.D.              READING DATE:         May 24 2002 11 :OOA
STAFFED BY:                  SHIRISH KOTHARI M.D.              SIGNED DATE:
APPROVEIYBY:                 SHIRISH KOTiiARI, M.D.            SIGNED DATE:          May 28 2002 8:19A
Transcribed by I Date:       OA I on May 27 2002 :.1:24A
Approved Electronically by/ Date: May 28 200:! 8: I 9A


                                                   Radiology Services Consultation
                                                                      Page 1



                             .........   --···--·-"""·-------------
                           . .. .. ' ..... ......,         -'-'•'~•    • ••vvriii-\L               ·" I Kl \., I
                                                      Radiology Services Consultation
                                                                Medical Records Copy

r     VIE:         JACKSON. SAMUEL                                        MR#:       436-36-13-8

DATE OF BIRTH:              03/05/1956                                    ORO#: 90003

5EX: M                      AGE: 46Y                                      ORDERING LOCATION:       EMERGENCY CENTER
                                                        :-"··

~OOM     I BED:             5523-                                         ACCESSION NUMBER:        5513195

JRDERING DR.:               LANE PATIEN M.D.                              ATTENDING DR.: BRADFORD SCOTT M.D.



                                                                ***Final Report***

>EPARTMENT: BTGH EMERGENCY CENTER RADIOLOGY
:PT- CODE: 73550 .
:xam(s): BEC              0070-                      FEMUR 2 VIEWS -RIGHT
                                                     May 24 2002 2:45AM (End Tracking Time)
                                                     2 VIEW RIGHT FEMUR: 5/24/02.

~OMPARISON:               None.

:LINICAL INDICATIONS:                      GS\V

    · _rRESSION:        No evidence of acute fracture.

    ISCUSSION:          The hip joint appears normal.




    .VSMK./oa




    he staff physician below has personally reviewed this exam on the date of dictation.




    :PORTED BY:              SALAMAAN AHMED, M.D.                     READING DATE:       May 24 2002 11 :OOA
    AFFED BY:                SHIR.ISH KOTHARI M.D.                    SIGNED DATE:
      lOVED BY:              SHIR.ISH KOTHARI, M.D.                   SIGNED DATE:        May 28 2002 8:19A
     nscribed by I Date:         OAJ on May 27 2002 9:26A
    :>roved Electronically by I Date: May 28 2002 8: 19A


                                                            Radiology Services Consultation
                                                                          Page 1
•·
 ~
          •·9    A:! -()ry
     ~·O~at~e.~~~==~======~~------·--·-                                        ···- -···--------------,r-------------·----·---. -·-·-----··
      Tim_e--1-_P_ro..,ce_d_u_re----1---------0_u_tc_o_m_e____________T_ime                        Procedure                       Outcome
                 ABO/                                                                                ED        BBS
                                                                                                                                  -----    -----·--------
                                                                                                                                           End Tidal C0    2
                     KUB                                                                             Size:     CXR Position                   Taped @ __
                                                                                           ---1----t---------------·---·-·- ----··---·-·--
                                                                                                    EKG
                Aortogram
                                                                                                   12 Lead
! - - - tBackb·oard
         ----j----------------f---+----+------------·--------
                                                                                                    Foley
                Removed
                  Central                                                                        IVP I
                   Line                                                                        Cystogram

                                                                                                    NGT/
               Chest Tube


                C-Spines

                                 0   Abdomen     0     Head   0   Pelvic                           Splint I
                     CT
                                 0   Other.                                                        Traction
                                                                                                   Thora-
                                                                                                   cotomy
                                                                                                   Ventricu-
                                                                                                   lostomy

                                                                                                    Other




     >isposition Time:

                 •- -4- 3 rrati~t~ 13 8 . 21 tf !$esident (Signature & 10#)
                                                                     Att~ndi~g (Signature & 10#)
      JOvct:~~v~~~~~\rt,_
                 -       t~   S u .) / 0 :> I   ~· b
                                                                                               rris County Hospital District
                                  XV                                                          Ben Taub General Hospital
                                                                                                 Emergency Services
                                                                                    -PHYSICIAN ASSESSMENT SHOCK ROOM NOTE
                                                                               Distribution: White- Medi.cal Record      Yellow- Trauma Services
                                                                                                                                                                                                      .
..    HEAO and S-t.CE
      Head:     B"Norm               0 Hematoma/Swelling              0Delormily            []Laceration              []Abrasion               0   Conllrsion              0+LOC
                                                                                                                                                                                                          '


                                                                                                                                                                                                  DAmnesia (event retrograrJ~)
                                                                                                                                                                                                   (event retrograde)
                Descri        -~~~r~-------------------------------------------------------------------
         es:    . orm               tXfERL       .    0 Hematoma/Swelling                   0Laceralion               0Abrasion                0 Racoon Sign/Baltle Sign
                Gaze: cJ:H    35
                                                                                                                                               NONE                                                                           1                  ..<   10             1
                                                  ETOH                                                                                                                                                                                            0                   0
                                                                                                                                             ORIENTED     COOS & BABBLES                                               lA/
                                                                                                                                            CONFUSED       IRRITABLE CRY                                               1--4              B.SYSTOE£1
                                                  IVOA                                                            VERBAL                  INAPPROPRIATE     CRIES TO PAIN                                                  3                      >90
                                                                                                                                                                                                                                                  70-89                       .
                                                                                                                                       INCOMPREHENSIBLE    MOANS TO PAIN                                                      2                   60-63               2
                                                  PMHx:                                                                                        NONE             NONE                                                          1                   <50                     1
                                                                                                                                        OBEYS COMMANDS   SPONT MOVEMENTS                                                      6     ~             0                       0
                                                                                                                                             LOCALIZES  WITHDRAWS TO TOUCH                                                    5
                                                                                                                                                                                                                                         C.CONVER~G
                                                                                                                  MOTOR                     WITHDRAWS    WITHDRAWS TO PAIN                                                    4                   13-15
                                                  Curren! Meds:                                                                               FLEXION          FLEXION                                                        3                        9·12                       .



                                                                      f                                                                     EXTENSION        EXTENSION                                                        2                        6-8                2
                                                                                                                                                                                                                                                       4--5               1
                                                                                                                                               NONE             NONE                                                          1                        3.()               0
                                                                                                             Pup•ls:           .1 Hour after admiSSIOn
        .aceration        8        Bum                                                                                                                             0   REACT    0    SLUGGISH         0   UNREACTIVE
                                                                                                             R:                s;ze: - - - - - - -
        Contusion         9        Avulsion                                                                  L:                s;ze: - - - - - - - - -             0   REACT    0    SLUGGISH         0   UNREACTIVE
        Hematoma          10       Amputation
                                   Fracture                                                                                            3                   5           6         7            6               9                   REVISED TRAUM,O. SCORE
        Abrasion          11




                                                                                                                                               ~d!'!···
                                                                                                                                                                                                                                  A+B+C=      /}/
        Deformity         12       Dislocation
        Puncture          13       Eviseration                                                               Pupil
        GSW               14       Pain
                                                                                                                                                                                                                                             j.._)0J
                                                                                                                                                                                                                                                  lniti~lc:




         :CONDARY ~IIRVFY
                                                                                                            --                                                               ----·---·------.--
  ~anus                                                                                                                         /7
                     Toxoid:
                               ~ cc
                                       ,..-----·
                                                        Site
                                                                f_IJc( :j                       Pedi:                                            ValtJables:
              Curren!                              IM                                           Weight:                         i_lo.            ~-·· 0 Family                    0   C.!Pthing Clery
            t 11:    U o_f- z. I/rA                     Time:     (!F'ZetD                  .   lmmuniza7                                                       de with Patient   fl~ VI_. '.;" c·                I

                              Jt:,...c.~~
    Compa ny:-fft.r

                        ru..-;~4~
                                                           Exp.   Date:{{;ji(;/;J               v
                                                                                                    /
                                                                                                           '                                      0   Other (explain)
                                                                                                                                                                             &·                /(p
                                                                                                                                                   {,:_.,
                                                                                                                                                                11d 7:£?:11              /r;-·    vz.·                ..
( 1 )/).(_{                                                                                                Cjj        170/r.
  6/.Ai D                                                                                                 --/v·       !(,. _r/;1))                {c,
 b~~                ~

                                                                                                           71 ~79tf/rt_                            (~o_
 b?A                                                                                                       /) [1~,10?                            /(
 b      2-·4 IG                                                                                            5.rk       ;vr-./.h               I

                                                                                                                                                 t(_
 ~ 21flv                                                                                                  . Cib. ff1[jf_            ·'
                                                                                                                                                 ~~



                                                                            ..




                                                                                                                                                                                                              .   .. -


                                                               TOTAL
  Time                                                                                          Assessment I Intervention
                                                                                                                                                            /

>l.j                 u. 11 . f} 10 18 rJ Affr ; ll-Fll A-;.:; d, g J!I~ &tn_ OtL/h h tfJJ:Ik-~
                    tfG
                 t!!D'ffl //r1 u(/w ~ ;#!,~ ~-,/ 3.!/o 6. #llii-4 · ;:c/# . ..,. /
               . ~}r.U if/('- 1-t/ft?,X' 4L r/ ~ b//(/~/?4 ~-·&'·:? IS/d. rfr-£v'A-..
                                                                                                                                                                                      ·wrV.
                                                                                                                                                                                                                           <




                    ~tL/VI /~A/ . d) tAU~ ~//,./ (?).fZ1:d~.n r~
                    rtJ~7 71) Ju-4 ~AJ/1 ~- ~~/0/r ..-/l--('
                                                          ....__
                                                                 -/                 ~·


                                                                       7/                   /


                                                                                                                                         .


       -·



   -


                                                                                                                                                                                                                           I
                                                                                                                           .·
                                                                  ,.
   sposition Time:                7) /(_d7/ .'                              ~ing 0 OR/PACU                     0   Special ProcefU re             OiCU             OMorgue
                                                                       -                                           IPhysi¢~
                                                                                                                                         mf~_/
   •rse·s Signature & 1011
                                           ///)
                                                                                                                                                                    ..
..                     Case 4:08-cv-00443                                    Docur ,ent 2-1                  Filed in TXSD on 02/04/08 Page 18 of 27
      rniriaiAssessment                                ...... ~                       HARRIS COUNTY HOSPITAL DISTRICJ;-                                                                  MA           SA

      Oate     t;"-,k(~i.';tnmeOr .) ~                              PM AM          Chief Complain!:        b.SW (e.:; p_,.....,....._-r-,( J.:_, f4                                      M6           SB


                                NEUROLOGICAL ASSESSMENT                                           Time Temp       P       R    8/P                         NURSING OBSERVATIONS/INTERVENTIONS
           2       3        4       s             6         1                e          g




       PuoU
       00
           ••  I
               I   ~
                    Size
                         ··--··
                            I      Reaction
                            I 1!----_
                   Pupd ReaC1ion:

        Level on Consciousness:
      -.-.-7raie"-~ 2'13rowsy
                                                      LPupil J
                                                         OS
                                                 R . Aeaclive
                                                                    Si~e
                                                                l '?::, l
                                                                             I
                                                                                 "~
                                                                                   Roacrlon


                                                                     N - Non-Reactive
                                                              INTEGUMENTARY
                                                         Color:       Skin:
      _Restlessness _ Lolllargic                       f::_Normal                 ewarm
      _Unconscious                                       _Pale                    ~
     t--nenta-.
       0
           -    -
               11
                    on-,------;                          _Flushed                 _Diaphoretic
                                                         _CyanoNc                 _Cool
      ~                ?.'f'lace ...!:l>erson            _Jaundiced               _Clammy

                                                                  RESPIRATORY
                                                       ~Unlabored       _,.,bored




      Be•t Motor.
     ~s Co.RY -
                                                                                                                                                           _________ _____
                                                                                                                                                           !\udit CC'ov
                                                                                                                                                                                               .
··f.   I

                   ~-·- =: -=:-:- =-:-':-0: :-at-':e:-:\::!:::::J'----:-4--{t._()_l/r
                                                                                ___im__e~:-.:tf)l()_ ____
                                                                                                      Estimated             Tim~-~1lL~_!:x~{_c:l.-D ~ateg~~-")a:::L. o ~---··---
       ~---·MOTOR VEHICLE T                                                                  _                                                                     Circle the direction of impact and patient position             I
               0       MVA                                  Seat Belt                        0 Steering Whe_eJ Damage                                              in vehicle.                        f                                 I
               g~~~Ped                                 0
                                                            ~~~~~;eat ~~0::~-windshield                                                                                            '-.. [         ~
               0 Bicycle
               Type of Veh_~                           I ~ . . I0 ~~bulalory
                                                       0
                                                            Speed of Crash:
                                                                      MPH
                                                                                                                at Scene
                                                                                                  Fatalities al Scene:
                                                                                                  X
                                                                                                                                 Distance Ejected:
                                                                                                                                                Ft.
                                                                                                                                                             I                 -

                                                                                                                                                                                   ,X..
                                                                                                                                                                                            F     ~0

                                                                                                                                                                                                      t
             FALUJUMP TRAUMA                                          ~                                                        ASSAULT                                   ...-/·
             Approxima~ Height: .-------rt.                                                                                        Used:=-~--=--·--------------
                                                                                                                               Weapon
             Landed on Surface Type:                                                                                           Coinll}~
             PENE~TING                                                                                                         THERMAL                  0 Flame 0 Chemical                        0   Electrical
             ~SW           SGW OSW 0                              0    IMPALEMENT                0   #WOUNDS__                  0    Exposure           0 P~tentiallnhalati.~
            Feet from Gun: _ _ __
            Weapon/Description:                                 .c=·                                                           Description:       -~,.,.....o::._   ________________
            Self Inflicted?             0    Yes     J:;i?o'                                                                    0 Enclo~ce                          Length of Exposure:
            OTHER
            Describe:
            PREHOSPITAL TRANSPORT
             0 02 0 Oral Airway 0 ET#                                  0 EOA        0 BVM --B-e:c01far ~kboard                                            0 Other                                 0 Splint----
             0 Pressure Dressing . 0 MEDS                              0 IVs Initiated 0 Estimated Blcodloss: cc
            AIRWAY ~nt           0 Partially Obstructed 0 Obstructed                                                           INTERVENTIONS                 0      ETT# ~fai/Nasal                            0   Nasal Trumpet
              Ds:getidns  0 Foreign Body 0 OtP,?F A. _/_                                                                        0    Oral Airwa!JJ-            ·      yroidotomy                OTracheotomy
            -~fli.~Precautions Malntained by: j// /'!;:! / ~                                                                   Time:        ....---                                              End Tidal C02 - - - - -
            BREATHING              ~p~eous                              0 t:abored               DAgonal                       By:                                      M.D.                     Breath \Sounds DYes DNo
            Trachea:               __....QM~clline                      0 Deviated                            R        L         Time:------
            Chest Wall:                0~                               0   ABN:                                               _ _ 0 Breathing Assisted with Bag-Valve Device ET                                               size
            Breath       SounctrRig~L                                           0 Diminished                 0Absent           __            0 Needle Thoracotomy:                  ~1:                        0Air Expressed
                                             Left_~                             ODiminished OAbsent                                 _  OOc~r-essi~-
              0 Sucking Chest Wound                                             0 Flail    R    L                                   ~Administered by:                                                      at                      L
            CIRCULATI~                                                                                                         Time:------
            Color: ·---tfw~ 0 Pale                                OCyanotic                0 Flushed                           _ _ 0 Auto Transfusion Uti/izprl                                           cc
            Skin: ~~~0 Cool           OHot OCiammy ODiaphoretic            __                                                                0 P      e Dressing t o : - - - - - - - - - - - - -
            Pulse~resent. 0 Absent    0 Diminished 0 Thready                                                                                   IVs Established (see intake record)
            Hemorrhage:~~      0Gr~s       Est Blood Loss    cc                                                                              0 Pericardicentesis     OTiloracotomy    0 CPR Initiated
            NEURO         ..--81'Vert gsesp·onds to Verbal OResponds to Pain Only                                                            0 Unresponsive      0+ Loss of Consciousness X ·       min.
            Pupils        Right: Size.               "4      ./tJReactive                   0 Sluggish             OUnreactive              Left: Size         '3. ~~live                          OSiuggish          QU;;'reactive
       3P:               L ft /I ,vu;                                   HR:                   1 }/                               RESP:              /,t                                         TIME:              & V).o
           (>:>nsultants/                                                                            Time          Time                                                                                                Time    Time
                                                                                                                                Service                                    Name & 10 #
              Service                                                                                Called       Arrived                                                                                              Called Arrived
       Trauma Faculty                       ~    l1JI I                                                                     Pedi Surgery
       rrauma HO 5                                                                                                          Pediatrics
       rrauma HO 4                                                                                                          Anesth
       ::c    Chief                                                                                  f             7"\      Thoracic
       :c Intern                                                                                   . f-A-.        ~- Plastic
           :c Intern                                                                                                            Urology
           :c Nurse                                                                                  1"j==rr.L"\-H--,-"I-/.--.-+APPENDIX COVER SHEBT




APPENDIX COVER SHEET




APPENDIX COVER SHBgT




       - 25 -
        -   I